Exhibit 10.1

EXECUTION VERSION            

CREDIT AGREEMENT

DATED AS OF DECEMBER 1, 2011

AMONG

PATTERSON COMPANIES, INC.,

AS THE COMPANY

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

AS SYNDICATION AGENT

AND

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION, AND

BANK OF AMERICA, N.A.,

AS CO-DOCUMENTATION AGENTS

 

 

 

J. P. MORGAN SECURITIES LLC, AND

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1.  

   Certain Defined Terms      1    1.2.      Terms Generally      25   

1.3.  

   Financial Covenant Calculations      26   

ARTICLE II THE CREDITS

     26   

2.1.  

   [RESERVED]      26   

2.2.  

   Revolving Loans      26   

2.3.  

   Swing Line Loans      27   

2.4.  

   Determination of Dollar Amounts; Required Payments; Termination      29   

2.5.  

   Commitment Fee; Aggregate Revolving Loan Commitment; Term Loans      30   

2.6.  

   Minimum Amount of Each Advance      32   

2.7.  

   Optional Principal Payments      33   

2.8.  

   Method of Selecting Types and Interest Periods for New Advances      33   

2.9.  

   Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default      33   

2.10.

   Method of Borrowing      35   

2.11.

   Changes in Interest Rate, etc.      35   

2.12.

   Rates Applicable After Default      35   

2.13.

   Method of Payment; Non-availability of Original Currency      36   

2.14.

   [RESERVED]      37   

2.15.

   Noteless Agreement; Evidence of Indebtedness      37   

2.16.

   Telephonic Notices      38   

2.17.

   Interest Payment Dates; Interest and Fee Basis..      38   

2.18.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reduction      39   

2.19.

   Lending Installations      39   

2.20.

   Non-Receipt of Funds by the Agent      40   

2.21.

   Market Disruption      40   

2.22.

   Judgment Currency      41   

2.23.

   Replacement of Lender      41   

2.24.

   Facility LCs      42   

2.25.

   Subsidiary Borrowers      48   

2.26.

   Defaulting Lenders      49   

ARTICLE III YIELD PROTECTION; TAXES

     51   

3.1.  

   Yield Protection      51   

3.2.  

   Changes in Capital Adequacy Regulations      51   

3.3.  

   Availability of Types of Advances      52   

3.4.  

   Funding Indemnification      52   

3.5.  

   Taxes      52   

3.6.  

   Lender Statements; Survival of Indemnity      55   

3.7.  

   Alternative Lending Installation      55   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT      56    4.1.      Effectiveness of this
Agreement      56    4.2.      Each Credit Extension      57    4.3.     
Initial Advance to Each New Subsidiary Borrower      58    ARTICLE V
REPRESENTATIONS AND WARRANTIES      59    5.1.      Existence and Standing     
59    5.2.      Authorization and Validity      59    5.3.      No Conflict;
Government Consent      59    5.4.      Financial Statements      60    5.5.  
   Material Adverse Change      60    5.6.      Taxes      60    5.7.     
Litigation and Contingent Obligations      60    5.8.      Subsidiaries      60
   5.9.      ERISA      61    5.10.    Accuracy of Information      61    5.11.
   Regulation U      61    5.12.    Material Agreements      61    5.13.   
Compliance With Laws      61    5.14.    Ownership of Properties      62   
5.15.    Plan Assets; Prohibited Transactions      62    5.16.    Environmental
Matters      62    5.17.    Investment Company Act      62    5.18.   
[RESERVED]      62    5.19.    Insurance      62    5.20.    Solvency      62   
5.21.    No Default or Unmatured Default      62    5.22.    Reportable
Transaction      63    5.23.    Post-Retirement Benefits      63    ARTICLE VI
COVENANTS      63    6.1.      Financial Reporting      63    6.2.      Use of
Proceeds      65    6.3.      Notice of Default      65    6.4.      Conduct of
Business      65    6.5.      Taxes      66    6.6.      Insurance      66   
6.7.      Compliance with Laws      66    6.8.      Maintenance of Properties   
  66    6.9.      Inspection; Keeping of Books and Records      66    6.10.   
Dividends      67    6.11.    Merger      67    6.12.    Sale of Assets      67
   6.13.    Investments and Acquisitions      68    6.14.    Indebtedness     
71    6.15.    Liens      74    6.16.    Affiliates      77   

 

ii



--------------------------------------------------------------------------------

6.17.

   Financial Contracts    77

6.18.

   Subsidiary Covenants    77

6.19.

   Contingent Obligations    77

6.20.

   Leverage Ratio    78

6.21.

   Interest Expense Coverage Ratio    78

6.22.

   [RESERVED]    78

6.23.

   Additional Subsidiary Guarantors    78

6.24.

   Foreign Subsidiary Investments    78

6.25.

   Subordinated Indebtedness    78

6.26.

   Sale of Accounts    79

ARTICLE VII DEFAULTS

   79

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   82

8.1.  

   Acceleration    82

8.2.  

   Amendments    83

8.3.  

   Preservation of Rights    84

ARTICLE IX GENERAL PROVISIONS

   85

9.1.  

   Survival of Representations    85

9.2.  

   Governmental Regulation    85

9.3.  

   Headings    85

9.4.  

   Entire Agreement    85

9.5.  

   Several Obligations; Benefits of this Agreement    85

9.6.  

   Expenses; Indemnification    85

9.7.  

   Numbers of Documents    86

9.8.  

   Accounting    86

9.9.  

   Severability of Provisions    87

9.10.

   Nonliability of Lenders    87

9.11.

   Confidentiality    87

9.12.

   Lenders Not Utilizing Plan Assets    88

9.13.

   Nonreliance    88

9.14.

   Disclosure    88

9.15.

   Performance of Obligations    88

9.16.

   Relations Among Lenders    89

9.17.

   USA Patriot Act Notification    89

9.18.

   Interest Rate Limitation    90

9.19.

   No Advisory or Fiduciary Responsibility    90

ARTICLE X THE AGENT

   91

10.1.

   Appointment; Nature of Relationship    91

10.2.

   Powers    91

10.3.

   General Immunity    91

10.4.

   No Responsibility for Loans, Recitals, etc.    91

10.5.

   Action on Instructions of Lenders    92

10.6.

   Employment of Agents and Counsel    92

 

iii



--------------------------------------------------------------------------------

10.7.  

   Reliance on Documents; Counsel      92   

10.8.  

   Agent’s Reimbursement and Indemnification      92   

10.9.  

   Notice of Default      93   

10.10.

   Rights as a Lender      93   

10.11.

   Lender Credit Decision      93   

10.12.

   Successor Agent      94   

10.13.

   Agent and Arranger Fees      94   

10.14.

   Delegation to Affiliates      94   

10.15.

   No Duties Imposed on Syndication Agent, Co-Documentation Agents or Arrangers
     94   

ARTICLE XI SETOFF; RATABLE PAYMENTS

     95   

11.1.  

   Setoff      95   

11.2.  

   Ratable Payments      95   

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     95   

12.1.  

   Successors and Assigns; Designated Lenders      95   

12.2.  

   Participations      98   

12.3.  

   Assignments      100   

12.4.  

   Dissemination of Information      102   

12.5.  

   Tax Certifications      102   

ARTICLE XIII NOTICES

     102   

13.1.  

   Notices; Effectiveness; Electronic Communication      102   

13.2.  

   Change of Address, Etc.      104   

13.3.  

   Communications on Electronic Transmission System      104   

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     104   

14.1.  

   Counterparts; Effectiveness      104   

14.2.  

   Electronic Execution of Assignments      105   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     105   

15.1.  

   CHOICE OF LAW      105   

15.2.  

   CONSENT TO JURISDICTION      105   

15.3.  

   WAIVER OF JURY TRIAL      105   

ARTICLE XVI CO-BORROWER PROVISIONS

     106   

16.1.  

   Appointment      106   

16.2.  

   Separate Actions      106   

16.3.  

   Co-Borrower Obligations Absolute and Unconditional      106   

16.4.  

   Waivers and Acknowledgements      107   

16.5.  

   Contribution Among Borrowers      108   

16.6.  

   Subrogation      109   

16.7.  

   Subordination      109   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule       Pricing Schedule       Mandatory Cost Schedule      

Schedule 1.1.1      —         Eurocurrency Payment Office of the Agent
Schedule 1.1.2      —         Existing Facility LCs Schedule 5.8      —        
Subsidiaries Schedule 6.13      —         Investments Schedule 6.14      —     
   Indebtedness Schedule 6.15      —         Liens

EXHIBITS

 

Exhibit A      —         Form of the Credit Parties’ Counsel’s Opinion Exhibit B
     —         Form of Compliance Certificate Exhibit C      —         Form of
Assignment and Assumption Agreement Exhibit D      —         Form of Promissory
Note for Revolving Loan (if requested) Exhibit E      —         Form of
Designation Agreement Exhibit F      —         List of Closing Documents
Exhibit G      —         Form of Assumption Letter Exhibit H      —         Form
of Guaranty      

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of December 1, 2011 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among Patterson Companies, Inc., a
Minnesota corporation, as the Company, the Subsidiary Borrowers from time to
time parties hereto, the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, and together with its branches and
affiliates, the “Agent”).

PRELIMINARY STATEMENTS

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“2006 ESOP Note” means that certain ESOP Note dated September 11, 2006 payable
by the Patterson Companies, Inc. Employee Stock Ownership Trust to the order of
the Borrower, in the original principal amount of $105,000,000.00.

“2008 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
March 2008, entered into by the Company and certain of its Subsidiaries with
respect to their issuance and private placement of senior unsecured debt
securities (the “2008 Senior Notes”), as such Note Purchase Agreement may be
amended, modified or supplemented from time to time in a manner that is not
materially adverse to the interests of the Lenders; provided that no such
amendment, modification or supplement shall increase the aggregate outstanding
principal amount of the 2008 Senior Notes in excess of the original face amount
thereof (less any prepayments made in respect thereof).

“2008 Senior Notes” is defined in the definition of 2008 Note Purchase
Agreement.

“2008 Term Loan Agreement” is defined in Section 6.14.13.

“2011 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
December 2011 in substantially the form of the draft identified as “Foley Draft
11/23/11” delivered to the Agent and the Lenders prior to the Closing Date,
entered into by the Company and certain of its Subsidiaries with respect to
their issuance and private placement of senior unsecured debt securities (the
“2011 Senior Notes”), as such Note Purchase Agreement may be amended, modified
or supplemented from time to time in a manner that is not materially adverse to
the interests of the Lenders; provided that no such amendment, modification or
supplement shall increase the aggregate outstanding principal amount of the 2011
Senior Notes in excess of the original face amount thereof (less any prepayments
made in respect thereof).



--------------------------------------------------------------------------------

“2011 Senior Notes” is defined in the definition of 2011 Note Purchase
Agreement.

“Accounting Changes” is defined in Section 9.8 hereof.

“Accounts” means the Company’s or a Subsidiary’s right to the payment of money
from the sale, lease or other disposition of goods or other assets by the
Company or a Subsidiary, a rendering of services by the Company or a Subsidiary,
a loan by the Company or a Subsidiary, the overpayment of taxes or other
liabilities of the Company, or otherwise, however such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) that the Company or Subsidiary may at any time have against
any account debtor or other party obligated thereon or against any of the
property of such account debtor or other party.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

“Administrative Questionnaire” means, with respect to any Lender, the
administrative questionnaire delivered by such Lender to the Agent upon becoming
a Lender hereunder, as such questionnaire may be updated from time to time by
notice from such Lender to the Agent.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same Agreed Currency and for the same Interest Period. The term
“Advance” shall include Swing Line Loans unless otherwise expressly provided.

“Affected Lenders” is defined in Section 2.23.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means JPMorgan Chase, including its branches and affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, as Agent, and any successor Agent
appointed pursuant to

Article X.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Three Hundred Million and 00/100 Dollars ($300,000,000).

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars, Australian
Dollars and euro, and (iii) any other Eligible Currency which the applicable
Borrower requests the Agent to include as an Agreed Currency hereunder and which
is acceptable to all of the Lenders. For the purposes of this definition, each
of the specific currencies referred to in clause (ii) (except for euro), above,
shall mean and be deemed to refer to the lawful currency of the jurisdiction
referred to in connection with such currency, e.g., “Canadian Dollars” means the
lawful currency of Canada.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (iii) the Eurocurrency Rate
(calculated with respect to a Eurocurrency Advance denominated in Dollars) for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
Reuters LIBOR01 page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Agent from time to time.

“Arrangers” means J.P. Morgan Securities LLC and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and their successors, in their capacities as joint lead arrangers and
joint bookrunners for the loan transaction evidenced by this Agreement,
individually or collectively, as the context requires.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Assumption Letter” means a letter of a Domestic Subsidiary that is a
Wholly-Owned Subsidiary of the Company addressed to the Agent and the Lenders,
acknowledged by the Agent and consented to by each then existing Borrower, in
substantially the form of Exhibit G hereto, pursuant to which such Subsidiary
agrees to become a “Subsidiary Borrower” and agrees to be bound by the terms and
conditions hereof.

“Authorized Officer” means, for any Person, any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
assistant treasurer of such Person, acting singly.

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (i) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (ii) stored value cards and (iii) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any and all Banking
Services Agreements.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” means any of the Company or any of the Subsidiary Borrowers, and
“Borrowers” shall mean the Company and the Subsidiary Borrowers.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in Dollars and the other Agreed Currencies are
carried on in the London interbank market (and, if the Advances which are the
subject of such borrowing, payment or rate selection are denominated in euro, a
day upon which such clearing system as is determined by the Agent to be suitable
for clearing or settlement of euro is open for business) and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) money market funds
investing primarily in assets of the type described in clauses (i) and (ii) of
this definition; provided in each case that the same provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest.

 

5



--------------------------------------------------------------------------------

“Change in Capital Adequacy Regulations” is defined in Section 3.2.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Company; (ii) other than pursuant
to a transaction otherwise permitted under this Agreement, the Company shall
cease to own, directly or indirectly and free and clear of all Liens or other
encumbrances, all of the outstanding shares of voting stock of the Subsidiary
Borrowers and the other Guarantors on a fully diluted basis; (iii) the majority
of the Board of Directors of any Borrower fails to consist of Continuing
Directors or (iv) any “Change in Control” (or similar term) under (and as
defined in) the 2011 Note Purchase Agreement, the 2011 Senior Notes, the 2008
Note Purchase Agreement or the 2008 Senior Notes shall have occurred.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (i) the adoption or taking effect of any law,
rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (iii) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(b) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means December 1, 2011.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment Fee” is defined in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.

“Company” means Patterson Companies, Inc., a Minnesota corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

“Computation Date” is defined in Section 2.4.1.

 

6



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, as to any Person for any period, the sum
of Consolidated EBIT for such period plus (i) consolidated depreciation and
amortization for such period, (ii) ESOP expense associated with the allocation
of common shares secured by the 2006 ESOP Note and the Thompson Note for such
period and (iii) stock based compensation expense as defined under ASC 718
(formerly known as SFAS 123R) for such period. For Persons acquired by the
Company or any Subsidiary during the relevant measurement period, their EBITDA
results will be included in the calculation of Consolidated Adjusted EBITDA as
if those Persons were owned by the Company or such Subsidiary for the entire
reporting period. Consolidated Adjusted EBITDA will be calculated on a rolling
four-quarter basis.

“Consolidated Adjusted Net Income” means, as to any Person for any period, the
Consolidated Net Income of such Person, provided that, for Persons acquired by
the Company or any Subsidiary during the relevant measurement period, their
Consolidated Net Income will be included in the calculation of Consolidated
Adjusted Net Income as if those Persons were owned by the Company or such
Subsidiary for the entire reporting period. Consolidated Adjusted Net Income
will be calculated on a rolling four-quarter basis.

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, and
(ii) expense for federal, state, local and foreign income and franchise taxes
paid or accrued, all calculated for such Person and its Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, as to any Person and with reference to
any period, the interest expense of such Person and its Subsidiaries calculated
on a consolidated basis for such period including, without limitation, such
interest expense as may be attributable to capitalized leases, receivables
transaction financing costs, the discount or implied interest component of
off-balance sheet liabilities, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and Net Mark-to-Market Exposure.

“Consolidated Net Income” means as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, excluding any non-cash charges or gains
which are unusual, non-recurring or extraordinary.

“Consolidated Total Debt” means (i) all indebtedness of the Company and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles, plus, without duplication
(ii) the face amount of all outstanding Letters of Credit in respect of which
the Company or any Subsidiary has any reimbursement obligation and the principal
amount of all Contingent Obligations of the Company and its Subsidiaries, plus
Capitalized Lease Obligations, plus obligations arising from the sale of
accounts receivable and other forms of off-balance sheet financing, including
Off-Balance Sheet Liabilities.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or

 

7



--------------------------------------------------------------------------------

liability of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including, without limitation,
any comfort letter, operating agreement, take-or-pay contract, application for a
Letter of Credit or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the lesser of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of the
Contingent Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that if any individual who is so
elected or nominated in connection with a merger, consolidation, acquisition or
similar transaction and who was not a Continuing Director prior thereto,
together with all other individuals so elected or nominated in connection with
such merger, consolidation, acquisition or similar transaction who were not
Continuing Directors prior thereto, constitute a majority of the members of the
board of directors of such Person, such individual shall not be a Continuing
Director.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means, collectively, the Borrowers and each of the Guarantors.

“Customer Installment Contract” means a contract between the Company or any
Subsidiary and a customer providing for the installment sale, licensing or
secured financing of equipment, furnishings or computer software.

“Default” means an event described in Article VII.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (a) fund any
portion of its Loans, (b) fund any portion of its participations in Facility LCs
or Swing Line Loans or (c) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (a) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified the Company or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (iii) has failed, within three (3) Business Days
after request by a Lender Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Facility LCs and Swing Line Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon such Lender Party’s receipt of such certification in form and
substance satisfactory to it and the Agent, or (iv) has become, or has a Parent
that has become, the subject of a Bankruptcy Event.

“Dental Holdings” means Patterson Dental Holdings, Inc., a Minnesota
corporation.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Revolving Loan Termination
Date.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.4.

“Dollar” and “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

 

9



--------------------------------------------------------------------------------

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any Eligible Currency as an Agreed Currency, (x) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, (y) such
currency is, in the determination of the Agent, no longer readily available or
freely traded or (z) in the determination of the Agent, an Equivalent Amount of
such currency is not readily calculable, the Agent shall promptly notify the
Lenders and the Company, and such currency shall no longer be an Agreed Currency
until such time as all of the Lenders agree to reinstate such currency as an
Agreed Currency and promptly, but in any event within five Business Days of
receipt of such notice from the Agent, the Borrowers shall repay all Loans in
such affected currency or convert such Loans into Loans in Dollars or another
Agreed Currency, subject to the other terms set forth in Article II.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“ESOP” means the Patterson Companies, Inc. Employee Stock Ownership Plan, as
amended and restated effective May 1, 2011, as amended.

“euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997 passed by the Council of the European Union, or, if different, the
then lawful currency of the member states of the European Union that participate
in the third stage of Economic and Monetary Union.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency in Schedule
1.1.1 hereto or such other office, branch, affiliate or correspondent bank of
the Agent as it may from time to time specify to the Borrowers and each Lender
as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the result of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, multiplied by (c) the Statutory Reserve Rate, plus, without duplication,
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes and (iii) in the case of Advances by a Lender from its office or branch
in the United Kingdom, the Mandatory Cost.

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rates for deposits in the applicable Agreed Currency as
reflected on the applicable Reuters screen as of 11:00 a.m. (Local Time) on the
first day of such Interest Period with respect to British Pounds Sterling and
two (2) Business Days prior to the first day of such Interest Period with
respect to all other Agreed Currencies, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurocurrency Reference Rate for
the relevant Interest Period shall instead be the rate determined by the Agent
to be the rate at which JPMorgan Chase or one of its affiliate banks offers to
place deposits in the applicable Agreed Currency with first-class banks in the
London interbank market at approximately 11:00 a.m. (Local Time) on the first
day of such Interest Period with respect to British Pounds Sterling and two
(2) Business Days prior to the first day of such Interest Period with respect to
all other Agreed Currencies, in the approximate amount of JPMorgan Chase’s
relevant Eurocurrency Loan and having a maturity equal to such Interest Period.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (Local Time) on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Agent or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such Foreign Currency on the London
market at 11:00 a.m. (Local Time) on such date for the purchase of Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (b) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, and (ii) any United States
federal withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Facility LCs” means those Letters of Credit issued and outstanding as
of the Closing Date and set forth on Schedule 1.1.2.

“Facility LC” is defined in Section 2.24.1, and shall include the Existing
Facility LCs.

“Facility LC Application” is defined in Section 2.24.3.

“Facility LC Collateral Account” is defined in Section 2.24.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Agent from three
(3) Federal funds brokers of recognized standing selected by the Agent in its
sole discretion.

“Fee Letter” means that certain fee letter dated October 18, 2011, among the
Agent, JPMorgan Securities LLC and the Company.

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1.1 or 6.1.2.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

12



--------------------------------------------------------------------------------

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Currency” means Agreed Currencies other than Dollars.

“Foreign Currency Sublimit” means $150,000,000.

“Foreign Subsidiary” means (i) any Subsidiary that is not organized under the
laws of a jurisdiction located in the United States of America and (ii) any
Subsidiary of a Person described in clause (i) hereof that is organized under
the laws of a jurisdiction located in the United States of America.

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Closing Date from any Credit Party to any Foreign Subsidiary; (ii) all
outstanding Investments made on or after the Closing Date by any Credit Party in
any Foreign Subsidiary; and (iii) an amount equal to the net benefit derived by
the Foreign Subsidiaries resulting from any non-arm’s-length transactions, or
any other transfer of assets conducted, in each case entered into on or after
the Closing Date, between any Credit Party, on the one hand, and such Foreign
Subsidiaries, on the other hand, other than (a) transactions in the ordinary
course of business and (b) in respect of legal, accounting, reporting, listing
and similar administrative services provided by any Credit Party to any such
Foreign Subsidiary in the ordinary course of business consistent with past
practice.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” means each of the Company’s Material Domestic Subsidiaries which
become Guarantors in satisfaction of the provisions of Section 6.23, in each
case, together with their respective permitted successors and assigns.

“Guaranty” means the Guaranty, in substantially the form of Exhibit H, entered
into by each Guarantor in favor of the Agent for the benefit of the Holders of
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Holders of Obligations” means the holders of the Obligations, the Rate
Management Obligations and the Banking Services Obligations and shall refer to
(i) each Lender in respect of its Loans, (ii) the LC Issuers in respect of
Reimbursement Obligations, (iii) the Agent, the

 

13



--------------------------------------------------------------------------------

Lenders, the Swing Line Lender and the LC Issuers in respect of all other
present and future obligations and liabilities of the Company or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Person
benefiting from indemnities made by the Company or any Subsidiary hereunder or
under other Loan Documents in respect of the obligations and liabilities of the
Company or such Subsidiary to such Person, (v) each Lender (or Affiliate
thereof), in respect of all Rate Management Obligations owing to any Person in
such Person’s capacity as exchange party or counterparty under any Rate
Management Transaction so long as such Person is (or, at the time such Person
entered into such Rate Management Transaction, was) a Lender or an Affiliate of
a Lender, (vi) each Lender (or Affiliate thereof), in respect of all Banking
Services Obligations owing to any Person in such Person’s capacity as provider
of any Banking Services so long as such Person is (or, at the time such Person
entered into such Banking Services Agreement, was) a Lender or an Affiliate of a
Lender and (vii) their respective permitted successors, transferees and assigns.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under letters of credit, bankers’
acceptances, surety bonds and similar instruments (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions, (xii) Disqualified
Stock, and (xiii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

“Indemnification Letter” means a written agreement pursuant to which the
Borrowers agree to indemnify the Agent and the Lenders in accordance with
Section 3.4 of this Agreement in the event any Eurocurrency Advance is not made
on the Closing Date for any reason.

“Interest Expense Coverage Ratio” is defined in Section 6.21.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months, or, to the extent available to all of the
Lenders, nine or twelve months, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date one, two,
three or six months, or if applicable nine or twelve months, thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
sixth, ninth or twelfth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

14



--------------------------------------------------------------------------------

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., in its individual capacity,
and its successors.

“LC Draft” means a draft drawn on an LC Issuer pursuant to a Facility LC.

“LC Fee” is defined in Section 2.24.4.

“LC Issuer” means JPMorgan Chase (or any Subsidiary or Affiliate of JPMorgan
Chase designated by JPMorgan Chase) or any of the other Lenders, as applicable,
in its respective capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.
The LC Obligations of any Lender at any time shall be its Revolving Loan Pro
Rata Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.24.5.

“Lender Parties” means the Agent, the LC Issuer, the Swing Line Lender or any
other Lender.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent with respect to each
Agreed Currency listed on the signature pages hereof or on the administrative
information sheets provided to the Agent in connection herewith or on a Schedule
or otherwise selected by such Lender or the Agent pursuant to Section 2.19.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

15



--------------------------------------------------------------------------------

“Leverage Ratio” means, as the end of any of the Company’s fiscal quarters, the
ratio of Consolidated Total Debt as of the end of such fiscal quarter to
Consolidated Adjusted EBITDA for the four consecutive fiscal quarters then
ended; provided that the Leverage Ratio shall be calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical financial
statements and containing reasonable adjustments satisfactory to the Agent,
broken down by fiscal quarter in the Company’s reasonable judgment.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Assumption Letter, the Facility LC
Applications, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.15 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Local Time” means (i) Chicago time in the case of a Revolving Loan or Advance
denominated in Dollars and (ii) local time in the case of a Revolving Loan or
Advance denominated in an Agreed Currency (it being understood that such local
time shall mean London, England time unless otherwise notified by the Agent or
expressly provided herein).

“Mandatory Cost” is described in the Mandatory Cost Schedule.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations, performance or prospects of the Company and its Subsidiaries taken
as a whole, (ii) the ability of the Company or any Subsidiary to perform its
obligations under the Loan Documents, (iii) the validity or enforceability of
any of the Loan Documents or (iv) the rights or remedies of the Agent, the LC
Issuers or the Lenders under any of the Loan Documents.

“Material Domestic Subsidiary” means (i) PDSI, Webster, Webster Management,
Patterson Medical, Medical Holdings and Dental Holdings, and (ii) any other
Domestic Subsidiary of the Company (other than an SPV) that meets one or both of
the following criteria: (i) such Domestic Subsidiary’s total assets, determined
on a consolidated basis with its Subsidiaries is greater than or equal to
fifteen percent (15%) of the consolidated total assets of the Company and its
Subsidiaries; or (ii) such Domestic Subsidiary’s Consolidated Adjusted Net
Income is greater than or equal to fifteen percent (15%) of the Company’s
Consolidated Adjusted Net Income, in each case for the four consecutive fiscal
quarters most recently ended.

 

16



--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $20,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Medical Holdings” means Patterson Medical Holdings, Inc., a Delaware
corporation.

“Modify” and “Modification” are defined in Section 2.24.1.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Company or any member of the Controlled Group is obligated to make
contributions.

“National Currency Unit” means the unit of currency (other than a euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.15.

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower or any
Subsidiary to the Agent, any Lender, the Swing Line Lender, any LC Issuer, any
Arranger, any affiliate of the Agent, any Lender, the Swing Line Lender, any LC
Issuer or any Arranger, or any indemnitee under the provisions of Section 9.6 or
any other provisions of the Loan Documents, in each case of any kind or nature,
present or future, arising under this Agreement or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, foreign exchange risk, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Company
or any Subsidiary under this Agreement or any other Loan Document.

 

17



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, (iv) any Receivables Purchase
Facility or (v) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person, but excluding from this clause (v) all Operating Leases.

“Off-Balance Sheet Trigger Event” is defined in Section 7.17.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

“Overnight Foreign Currency Rate” means, for any amount payable in an Agreed
Currency other than Dollars, the rate of interest per annum as determined by the
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Agent may elect) for delivery in immediately
available and freely transferable funds would be offered by the Agent to major
banks in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Advance, Letter of Credit issuance or payment by the LC
Issuer pursuant to a Letter of Credit, or any of the foregoing, plus any taxes,
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed upon, or charged to, the Agent by any relevant correspondent bank in
respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” is defined in Section 12.2.3.

“Participants” is defined in Section 12.2.1.

“Patterson Medical” means Patterson Medical Supply, Inc., a Minnesota
corporation.

 

18



--------------------------------------------------------------------------------

“Payment Date” means the last day of each March, June, September and December
and the Revolving Loan Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation.

“Permitted Acquisition” is defined in Section 6.13.5.

“Permitted Purchase Money Indebtedness” is defined in Section 6.14.5.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Company or any member of
the Controlled Group may have any liability.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by JPMorgan Chase as its prime rate in effect at its principal
office in New York City, changing when and as said prime rate changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

19



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Company or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Purchase Documents” means each of (i) the Receivables Sale
Agreement dated as of May 10, 2002, among the originators named therein and PDC
Funding Company, LLC, as buyer, as amended by Amendment No. 1 thereto, dated as
of May 9, 2003, as further amended by Amendment No. 2 thereto, dated as of
October 7, 2004, and as further amended by Amendment No. 3 thereto, dated as of
December 3, 2010, and the Third Amended and Restated Receivables Purchase
Agreement dated as of December 3, 2010 among PDC Funding Company, LLC, the
Company, the Conduits party thereto, the Financial Institutions party thereto,
the Purchase Agents party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd. New
York Branch, as agent, as such agreements may be amended, restated, extended or
otherwise modified from time to time, (ii) the Amended and Restated Contract
Purchase Agreement, dated as of August 12, 2011 among the Company, PDC Funding
Company II, LLC, the Purchasers party thereto and Fifth Third Bank, as agent, as
amended by that First Amendment thereto dated as of September 9, 2011, and the
Amended and Restated Receivables Sale Agreement dated as of August 12, 2011
among the Originators named therein and PDC Funding Company II, LLC, as buyer,
as such agreements may be amended, restated, extended or otherwise modified from
time to time, and (iii) any comparable additional or replacement facility made
available to the Company or any Subsidiary, provided that any of such
facilities: (a) provides for the sale by the Company or such Subsidiary of
rights to payment arising under Customer Installment Contracts; (b) provides for
a purchase price in an amount that represents the reasonably equivalent value of
the assets subject thereto (determined as of the date of such sale);
(c) evidences the intent of the parties that for accounting and all other
purposes, such sale is to be treated as a sale by the Company or a Subsidiary,
as the case may be, and a purchase by such institution(s) or special purpose
entity (and not as a lending transaction); (d) provides for the delivery of
opinions of outside counsel to the effect that, under, applicable bankruptcy,
insolvency and similar laws (subject to assumptions and qualifications customary
for opinions of such type), such transaction will be treated as a true sale and
not as a lending transaction and that the assets of any purchasing special
purpose entity will not be consolidated with the assets of the selling entity,
the Company or any Affiliate of the Company; (e) provides for the parties to
such transaction to, and such parties do, treat such transaction as a sale for
all other accounting purposes; and (f) provides that such sale is without
recourse to the Company or such Subsidiary, except to the extent of normal and
customary conditions and rights of limited recourse that are consistent with the
opinions referred to in clause (d) and with the treatment of such sale as a true
sale for accounting purposes.

“Receivables Purchase Facility” means (i) the transactions contemplated by the
Receivables Purchase Documents and (ii) other sales (including licenses), with
limited recourse, or no recourse, by PDSI, Webster, Webster Management,
Patterson Medical, or Medical Holdings of Accounts derived from sales on
contract of furnishings and equipment (but not, however, (a) open account sales
of supplies or (b) Accounts derived from provisions of services).

 

20



--------------------------------------------------------------------------------

“Register” is defined in Section 12.3.4.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrowers then outstanding under
Section 2.24 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) or (b) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) or (b) of ERISA or Section 412(d) of the Code.

“Required Lenders” means, at any date, Lenders in the aggregate holding more
than 50% of the sum of the Aggregate Revolving Loan Commitment plus the
aggregate principal amount of all Term Loans, if any, or, if the Aggregate
Revolving Loan Commitment has been terminated, Lenders in the aggregate holding
more than 50% of the sum of the Aggregate Outstanding Revolving Credit Exposure
plus the aggregate principal amount of all Term Loans, if any.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.2 (and any conversion
or continuation thereof).

 

21



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrowers in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof.

“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment such
time by (ii) the Aggregate Revolving Loan Commitment at such time; provided,
however, that if the Aggregate Revolving Loan Commitment has been terminated
pursuant to the terms of this Agreement, then “Revolving Loan Pro Rata Share”
means the percentage obtained by dividing (a) such Lender’s Outstanding
Revolving Credit Exposure at such time by (b) the Aggregate Outstanding
Revolving Credit Exposure at such time; provided, further, that in the case of
Section 2.26 when a Defaulting Lender shall exist, “Revolving Loan Pro Rata
Share” shall mean the percentage of the total Revolving Loan Commitment
(disregarding any Defaulting Lender’s Revolving Loan Commitment) represented by
such Lender’s Revolving Loan Commitment. If the Aggregate Revolving Loan
Commitment has terminated or expired, the Revolving Loan Pro Rata Shares shall
be determined based upon the Revolving Loan Commitments most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Revolving Loan Termination Date” means the earlier of (i) December 1, 2016, and
(ii) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.5.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

 

22



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

  (i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

 

  (ii) it is then able and expects to be able to pay its debts as they mature;
and

 

  (iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board of Governors of the Federal
Reserve System, the Financial Services Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve percentages shall, in the case of
Dollar denominated Loans, include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under any
applicable law, rule or regulation, including Regulation D. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

23



--------------------------------------------------------------------------------

“Subsidiary Borrower” means each of the Company’s Domestic Subsidiaries that are
Wholly-Owned Subsidiaries listed on the signature pages of this Agreement, and
any other Domestic Subsidiary that is a Wholly-Owned Subsidiary of the Company
duly designated by the Company pursuant to Section 2.25 to request Credit
Extensions hereunder, which Domestic Subsidiary shall have delivered to the
Agent an Assumption Letter in accordance with Section 2.25 and such other
documents as may be required pursuant to this Agreement, in each case, together
with its permitted successors and assigns, including a debtor-in-possession on
behalf of such Subsidiary Borrower. The initial Subsidiary Borrowers are Medical
Holdings, Patterson Medical, Dental Holdings, PDSI, Webster and Webster
Management.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

“Swing Line Borrowing Notice” is defined in Section 2.3.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
shall be its Revolving Loan Pro Rata Share of the total Swing Line Exposure at
such time.

“Swing Line Lender” means JPMorgan Chase or such other Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.3.

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be its Revolving Loan Pro Rata Share of the total Swing
Line Obligations at such time.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

“Term Loans” is defined in Section 2.5.3.

“Thompson Note” means that certain Promissory Note dated April 1, 2002 payable
by GreatBanc Trust Company, solely in its capacity as trustee of the Thompson
Dental Company Employee Stock Ownership Plan and Trust, to the order of Thompson
Dental Company, in the original principal amount of $12,611,503.67.

 

24



--------------------------------------------------------------------------------

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation.

“Webster Management” means Webster Management, LP, a Minnesota limited
partnership.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or

 

25



--------------------------------------------------------------------------------

reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

1.3. Financial Covenant Calculations. Financial covenants shall be calculated
(a) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
indebtedness or other liabilities of the Company or any subsidiary at “fair
value”, as defined therein and (b) without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such indebtedness in a reduced or bifurcated manner as described therein, and
such indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

THE CREDITS

2.1. [RESERVED].

2.2. Revolving Loans. From and including the Closing Date and prior to the
Revolving Loan Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1, 4.2 and 4.3, as applicable, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrowers in Agreed Currencies
from time to time and (ii) participate in Facility LCs issued upon the request
of the Borrowers, in each case in Dollar Amounts not to exceed in the aggregate
such Lender’s Revolving Loan Pro Rata Share of the Available Aggregate Revolving
Loan Commitment; provided that (i) at no time shall the Aggregate Outstanding
Revolving Credit Exposure hereunder exceed the Aggregate Revolving Loan
Commitment, (ii) all Floating Rate Loans shall be made in Dollars, and (iii) at
no time shall the aggregate outstanding Dollar Amount of all Revolving Loans
denominated in Foreign Currencies exceed the Foreign Currency Sublimit. Unless
the Borrowers have delivered to the Agent an Indemnification Letter on or before
the third (3rd) Business Day prior to the Closing Date with respect to all
Revolving Loans

 

26



--------------------------------------------------------------------------------

requested to be made as Eurocurrency Advances on the Closing Date or on or
before the third (3rd) Business Day thereafter, the Revolving Loans made on the
Closing Date or on or before the third (3rd) Business Day thereafter shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurocurrency Loans in the manner provided in
Section 2.8 and subject to the other conditions and limitations therein set
forth and set forth in this Article II and set forth in the definition of
Interest Period. Revolving Loans made after the third (3rd) Business Day after
the Closing Date shall be, at the option of the applicable Borrower, selected in
accordance with Section 2.8, either Floating Rate Loans or Eurocurrency Loans.
Each Advance under this Section 2.2 shall consist of Revolving Loans made by
each Lender ratably in proportion to such Lender’s respective Revolving Loan Pro
Rata Share. The LC Issuers will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.24. Subject to the terms of this Agreement,
the Borrowers may borrow, repay and reborrow Revolving Loans at any time prior
to the Revolving Loan Termination Date. On the Revolving Loan Termination Date,
the commitment of each Lender to lend hereunder shall automatically expire and
the Borrowers shall repay in full the outstanding principal balance of the
Revolving Loans. Additionally, the Borrowers shall make the mandatory
prepayments prescribed in Section 2.4.

2.3. Swing Line Loans.

2.3.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.1 and Section 4.2, if applicable, from and
including the Closing Date and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans, in Dollars, to the Company from time to
time in an aggregate principal amount not to exceed the Swing Line Commitment,
provided that (i) the Aggregate Outstanding Revolving Credit Exposure shall not
at any time exceed the Aggregate Revolving Loan Commitment, and (ii) at no time
shall the sum of (a) the Swing Line Loans then outstanding, plus (b) the
outstanding Revolving Loans made by the Swing Line Lender pursuant to
Section 2.2 (including its participation in any Facility LCs), exceed the Swing
Line Lender’s Revolving Loan Commitment at such time. Subject to the terms of
this Agreement, the Company may borrow, repay and reborrow Swing Line Loans at
any time prior to the Revolving Loan Termination Date.

2.3.2 Borrowing Notice. The Company shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
12:00 noon (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same day as the date the Swing Line Borrowing Notice was
given), and (ii) the aggregate amount of the requested Swing Line Loan which
shall be an amount not less than $100,000 (and increments of $100,000 if in
excess thereof). The Swing Line Loans shall bear interest at the Floating Rate
or such other rate per annum as shall be agreed to by the Swing Line Lender and
the Company.

 

27



--------------------------------------------------------------------------------

2.3.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Company on the Borrowing Date at the Agent’s aforesaid address.

2.3.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Revolving Loan Pro Rata Share of
such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan. Not later
than 12:00 noon (Chicago time) on the date of any notice received pursuant to
this Section 2.3.4, each Lender shall make available its required Revolving
Loan, in funds immediately available in Chicago to the Agent at its address
specified pursuant to Article XIII. Revolving Loans made pursuant to this
Section 2.3.4 shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2 had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.3.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Agent, the Swing
Line Lender or any other Person, (b) the occurrence or continuance of a Default
or Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Company, or (d) any other circumstances, happening or event
whatsoever. In the event that any

 

28



--------------------------------------------------------------------------------

Lender fails to make payment to the Agent of any amount due under this
Section 2.3.4, the Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Agent of any amount due under
this Section 2.3.4, such Lender shall be deemed, at the option of the Agent, to
have unconditionally and irrevocably purchased from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Revolving Loan Termination Date, the Company shall repay in
full the outstanding principal balance of the Swing Line Loans.

2.4. Determination of Dollar Amounts; Required Payments; Termination.

2.4.1 Determination of Dollar Amounts. The Agent will determine the Dollar
Amount of (a) each Eurocurrency Advance as of the date two (2) Business Days
prior to the applicable Borrowing Date or, if applicable, the date of
conversion/continuation of any Advance as a Eurocurrency Advance, (b) the LC
Obligations as of the date of each request for the issuance or Modification of
any Facility LC, and (c) all outstanding Credit Extensions on and as of the last
Business Day of each calendar quarter and, during the continuation of a Default,
on any other Business Day elected by the Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the Agent
determines Dollar Amounts as described in the preceding clauses (a), (b) and
(c) is herein described as a “Computation Date” with respect to each Credit
Extension for which a Dollar Amount is determined on or as of such date.

2.4.2 Required Payments; Terminations. Any outstanding Revolving Loans shall be
paid in full by the Borrowers on the Revolving Loan Termination Date and all
other unpaid Obligations shall be paid in full by the Borrowers on the Revolving
Loan Termination Date. Notwithstanding the termination of the Revolving Loan
Commitments under this Agreement on the Revolving Loan Termination Date, until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied and all financing arrangements among the Borrowers
and the Lenders hereunder and under the other Loan Documents shall have been
terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

 

29



--------------------------------------------------------------------------------

2.4.3 Mandatory Prepayments of Aggregated Outstanding Revolving Credit Exposure.
If at any time and for any reason, the amount of the Aggregate Outstanding
Revolving Credit Exposure is greater than the Aggregate Revolving Loan
Commitment, the Borrowers shall immediately make a mandatory prepayment of the
Aggregate Outstanding Revolving Credit Exposure in an amount equal to such
excess; provided that if such excess is caused by fluctuations in Exchange
Rates, (a) no such prepayment will be required to the extent such Aggregate
Outstanding Revolving Credit Exposure in Foreign Currencies is not more than
105% of the Foreign Currency Sublimit or to the extent the Aggregate Outstanding
Revolving Credit Exposure is not more than 105% of the Aggregate Revolving Loan
Commitment thereunder and (b) such excess will be calculated as of (i) the last
Business Day of each calendar quarter, (ii) any other Business Day at the
Agent’s sole discretion during the continuation of a Default and (iii) each date
of a Borrowing Request, Conversion/Continuation Notice and each request for the
issuance or Modification of any Facility LC.

2.4.4 Mandatory Prepayments of Eurocurrency Advances. Mandatory prepayments of
Eurocurrency Advances shall be accompanied by (i) accrued and unpaid interest
thereon and (ii) funding indemnification amounts pursuant to Section 3.4.

2.5. Commitment Fee; Aggregate Revolving Loan Commitment; Term Loans.

2.5.1 The Commitment Fee. The Company shall pay to the Agent, for the account of
the Lenders in accordance with their Revolving Loan Pro Rata Shares, from and
after the Closing Date until the date on which the Aggregate Revolving Loan
Commitment shall be terminated in whole, a commitment fee (the “Commitment Fee”)
accruing at the rate of the then Applicable Fee Rate on the daily average
Available Aggregate Revolving Loan Commitment (provided that, for purposes of
determining the Commitment Fee, all outstanding Swing Line Loans shall be
excluded from the calculation of the Available Aggregate Revolving Loan
Commitment). All such Commitment Fees payable hereunder shall be payable
quarterly in arrears on each Payment Date; provided, that if any Lender
continues to have Outstanding Revolving Credit Exposure after the termination of
its Revolving Loan Commitment, then the Commitment Fee shall continue to accrue
and be due and payable pursuant to the terms hereof until such Outstanding
Revolving Credit Exposure is reduced to zero.

 

30



--------------------------------------------------------------------------------

2.5.2 Reductions in Aggregate Revolving Loan Commitment. The Borrowers may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $5,000,000 (and in multiples of
$1,000,000 if in excess thereof) (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), upon at least three
(3) Business Days’ prior written notice to the Agent, which notice shall specify
the amount of any such reduction, provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the Dollar Amount
of the Aggregate Outstanding Revolving Credit Exposure. All accrued Commitment
Fees shall be payable on the effective date of any termination of the Revolving
Loan Commitments hereunder and on the final date upon which all Revolving Loans
are repaid. For purposes of calculating the Commitment Fee hereunder, the
principal amount of each Advance made in an Agreed Currency other than Dollars
shall be at any time the Dollar Amount of such Advance as determined on the most
recent Computation Date with respect to such Advance.

2.5.3 Increase in Aggregate Revolving Loan Commitment; Term Loans. Subject to
Section 2.5.1 and 2.5.2 and the other terms and conditions of this Agreement, at
any time prior to the Revolving Loan Termination Date, the Borrowers may, on the
terms set forth below, request that (a) the initial Aggregate Revolving Loan
Commitment hereunder be increased by an amount up to $150,000,000 and/or
(b) term loans be issued hereunder (such term loans being “Term Loans”) on terms
and conditions (including, without limitation, pricing, amortization, prepayment
and related interest rate hedging) reasonably acceptable to the Agent in an
aggregate principal amount up to $150,000,000; provided, however, that (i) no
such increase shall cause the sum of the Aggregate Revolving Loan Commitment
plus any Term Loans issued hereunder to exceed (x) $450,000,000 minus (y) any
reduction in Aggregate Revolving Loan Commitments under Section 2.5.2, (ii) an
increase in the Aggregate Revolving Loan Commitment or issuance of Term Loans
hereunder may only be made at a time when no Default or Unmatured Default shall
have occurred and be continuing or would result therefrom, (iii) no Lender’s
Revolving Loan Commitment shall be increased, nor shall any Lender have any
commitment to make any Term Loan, under this Section 2.5.3 without its consent
and (iv) no Term Loan shall mature earlier than Revolving Loan Termination Date
(but may have amortization prior to such date). In the event of such a requested
increase in the Aggregate Revolving Loan Commitment or issuance of Term Loans,
any financial institution which the Borrowers and the Agent invite to become a
Lender or to increase its Revolving Loan Commitment or to issue such Term

 

31



--------------------------------------------------------------------------------

Loans may set the amount of its Revolving Loan Commitment or Term Loan, as
applicable, at a level agreed to by the Borrowers and the Agent (and the LC
Issuers in the case of any increase in the Aggregate Revolving Loan Commitment).
In the event that the Borrowers, the Agent and one or more of the Lenders (or
other financial institutions) (and the LC Issuers in the case of any increase in
the Aggregate Revolving Loan Commitment) shall agree upon such an increase in
the Aggregate Revolving Loan Commitment and/or issuance of Term Loans (i) the
Borrowers, the Agent and each Lender or other financial institution increasing
its Revolving Loan Commitment or extending a new Revolving Loan Commitment or
Term Loan (and the LC Issuers in the case of any increase in the Aggregate
Revolving Loan Commitment) shall enter into an amendment to this Agreement
setting forth the amounts of the Revolving Loan Commitments and Term Loans, as
applicable, as so increased, providing that the financial institutions extending
new Revolving Loan Commitments or Term Loans shall be Lenders for all purposes
under this Agreement, and setting forth such additional provisions as the Agent
shall consider reasonably appropriate and (ii) the Borrowers shall execute, if
requested, a new Note to each financial institution that is extending a new
Revolving Loan Commitment or Term Loan or increasing its Revolving Loan
Commitment. No such amendment shall require the approval or consent of any
Lender whose Revolving Loan Commitment is not being increased and that is not
making a Term Loan. Upon the execution and delivery of such amendment as
provided above, and upon satisfaction of such other conditions as the Agent may
reasonably specify upon the request of the financial institutions that are
extending new Revolving Loan Commitments and/or making Term Loans (including,
without limitation, the Agent administering the reallocation of any outstanding
Revolving Loans ratably among the Lenders with Revolving Loan Commitments after
giving effect to each such increase in the Aggregate Revolving Loan Commitment,
and the delivery of certificates, evidence of corporate authority and legal
opinions on behalf of the Borrowers), this Agreement shall be deemed to be
amended accordingly. No Borrower, nor any Affiliate or Subsidiary of any
Borrower, shall be permitted to become a Lender pursuant to this Section 2.5.3.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof)(or the Approximate Equivalent Amounts if denominated in an Agreed
Currency other than Dollars), and each Floating Rate Advance (other than a Swing
Line Loan or an Advance to repay Swing Line Loans) shall be in the minimum
amount of $1,000,000 (and in multiples of $100,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Revolving Loan Commitment.

 

32



--------------------------------------------------------------------------------

2.7. Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $1,000,000 or
any integral multiple of $1,000,000 in excess thereof, upon one (1) Business
Day’s prior notice to the Agent by 11:00 a.m. (Local Time) on the date of any
anticipated repayment. The Company may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $100,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Agent and the Swing Line Lender by 11:00
a.m. (Chicago time) on the date of repayment. The Borrowers may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof (or the Approximate Equivalent Amount
if denominated in an Agreed Currency other than Dollars), any portion of the
outstanding Eurocurrency Advances upon three (3) Business Days’ prior notice to
the Agent for each Eurocurrency Advance denominated in Dollars and four
(4) Business Days prior notice to the Agent for each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars. Prepayments shall be
accompanied by accrued and unpaid interest thereon.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time; provided that there shall be no more than 10 Interest Periods
in effect with respect to all of the Loans at any time, unless such limit has
been waived by the Agent in its sole discretion. The applicable Borrower shall
give the Agent irrevocable written notice (a “Borrowing Notice”) not later than
11:00 a.m. (Local Time) on the Borrowing Date of each Floating Rate Advance
(other than a Swing Line Loan), three (3) Business Days before the Borrowing
Date for each Eurocurrency Advance denominated in Dollars and four (4) Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in an
Agreed Currency other than Dollars, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance,

(b) the aggregate amount of such Advance,

(c) the Type of Advance selected,

(d) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto, and

(e) the payment instructions for the account of such Borrower to which such
Advance shall be credited.

The Borrowers may not select an Interest Period that ends after the Revolving
Loan Termination Date.

2.9. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default. Floating Rate Advances
(other than Swing Line Advances) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:

 

33



--------------------------------------------------------------------------------

2.9.1 each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for the same or
another Interest Period or be converted into a Floating Rate Advance; and

2.9.2 each such Eurocurrency Advance denominated in an Agreed Currency other
than Dollars shall be automatically converted into a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period.

Subject to the terms of Section 2.6 and the payment of any funding
indemnification amounts required by Section 3.4, the applicable Borrower may
elect from time to time to convert all or any part of an Advance of any Type
(other than a Swing Line Advance) into any other Type or Types of Advances
denominated in the same or any other Agreed Currency; provided that any
conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.9 during the continuance of a Default or an
Unmatured Default, the Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrowers, declare that no Advance may be made as,
converted to or, following the expiration of any Interest Periods then in
effect, continued as a Eurocurrency Advance. The applicable Borrower shall give
the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of an Advance or continuation of a Eurocurrency Advance not later
than 12:00 noon (Local Time) on the same Business Day, in the case of a
conversion into a Floating Rate Advance, three (3) Business Days, in the case of
a conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four (4) Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in an Agreed Currency other
than Dollars, prior to the date of the requested conversion or continuation,
specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation, and

 

34



--------------------------------------------------------------------------------

  (ii) the Agreed Currency, amount and Type(s) of Advance(s) into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.10. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (i) if such Loan is denominated in Dollars,
not later than 12:00 noon (Chicago time), in Federal or other funds immediately
available to the Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII and, (ii) if such Loan is denominated in an Agreed
Currency other than Dollars, not later than 12:00 noon (Local Time) in the city
of the Agent’s Eurocurrency Payment Office for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of and at the address of the Agent’s Eurocurrency Payment
Office for such currency. Unless the Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Agent will make
the funds so received from the Lenders available to the applicable Borrower at
the Agent’s aforesaid address or, if applicable, to such Borrower’s account
specified on the applicable Borrowing Notice. Notwithstanding the foregoing
provisions of this Section 2.10, to the extent that a Revolving Loan made by a
Lender matures on the Borrowing Date of a requested Revolving Loan, such Lender
shall apply the proceeds of the Revolving Loan it is then making to the
repayment of principal of the maturing Revolving Loan.

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day or at
such other rate per annum as shall be agreed to by the Swing Line Lender and the
Company. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurocurrency Rate determined by the Agent as
applicable to such Eurocurrency Advance based upon the applicable Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period in respect of any Revolving Loan may end after the
Revolving Loan Termination Date.

2.12. Rates Applicable After Default. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at a rate per annum
equal to the Floating Rate in effect from time to time plus 2% per annum,
(ii) each Floating Rate Advance and each Swing Line Loan shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus
2% per annum, and (iii) the LC Fee

 

35



--------------------------------------------------------------------------------

described in the first sentence of Section 2.24.4 shall be increased to a rate
per annum equal to the Floating Rate in effect from time to time plus 2% per
annum; provided that, during the continuance of a Default under Section 7.2, 7.3
(solely arising as a result of a breach of any of Sections 6.20 through 6.22),
7.6 or 7.7, the interest rates set forth in clauses (i) and (ii) above and the
increase in the LC Fee set forth in clause (iii) above shall be applicable to
all Credit Extensions, Advances, fees and other Obligations hereunder without
any election or action on the part of the Agent, any LC Issuer or any Lender.

2.13. Method of Payment; Non-availability of Original Currency.

2.13.1 Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made
or, where such currency has converted to euro, in euro. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Agent at (except as set forth in the next
sentence) the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Company, by 12:00 noon (Local Time) on the date when due and shall (except with
respect to repayments of Swing Line Loans, and except in the case of
Reimbursement Obligations for which any LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. All payments to be made by the Borrowers
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the Agent, at its
Eurocurrency Payment Office for such currency and shall be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at, (a) with respect to Floating Rate
Loans and Eurocurrency Loans denominated in Dollars, its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Agent from such Lender and (b) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the Borrowers at the address of the Agent’s Eurocurrency Payment
Office for such currency. The Agent is hereby authorized to charge the account
of any Borrower maintained with JPMorgan Chase for each payment of the
Obligations as it becomes due hereunder. Each reference to the Agent in this
Section 2.13 shall also be deemed to refer, and shall apply equally to the LC
Issuers in the case of payments required to be made by any Borrower to the LC
Issuers pursuant to Section 2.24.6.

 

36



--------------------------------------------------------------------------------

2.13.2 Non-availability of Original Currency. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Advance in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Advance was made (the “Original Currency”) no longer exists or the
applicable Borrower is not able to make payment to the Agent for the account of
the Lenders in such Original Currency, then all payments to be made by the
applicable Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
applicable Borrower take all risks of the imposition of any such currency
control or exchange regulations.

2.14. [RESERVED].

2.15. Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

  (ii) The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period (in the case of a Eurocurrency Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Agent hereunder from the
Borrowers and each Lender’s share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

 

37



--------------------------------------------------------------------------------

  (iv) Any Lender may request that its Revolving Loans or, in the case of the
Swing Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit D, with appropriate changes for
notes evidencing Swing Line Loans. In such event, each Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to the order of such
Lender or its registered assigns. Thereafter, the Loans evidenced by such Notes
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note(s) for cancellation and requests that such Loans once
again be evidenced as described in paragraphs (i) and (ii) above. No such
substitutions, amendments and restatements shall constitute or effect a
repayment, refinancing or novation of the amounts evidenced by the Notes but
rather a modification and substitution of their respective terms.

2.16. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances (other than in respect of Advances denominated in Foreign Currencies)
and to transfer funds based on telephonic notices made by any person or persons
the Agent or any Lender in good faith believes to be acting on behalf of such
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically. Each Borrower agrees to deliver promptly to the Agent a
written confirmation, signed by an Authorized Officer of such Borrower, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

2.17. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on the Closing Date and each
Payment Date, commencing with the first Payment Date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest on Eurocurrency
Advances, Swing Line Loans, LC Fees and all other fees hereunder shall be
calculated for actual days elapsed on the basis of a 360-day year, except for
interest on Revolving Loans denominated in British Pounds Sterling which shall
be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest on Floating Rate Advances (other than Swing Line Loans) shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (Local
Time) at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to the Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.

 

38



--------------------------------------------------------------------------------

2.18. Notification of Advances, Interest Rates, Prepayments and Commitment
Reduction. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Loan Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Agent will notify the
Borrowers and each Lender of the interest rate applicable to each Eurocurrency
Advance promptly upon determination of such interest rate and will give the
Borrowers and each Lender prompt notice of each change in the Alternate Base
Rate.

2.19. Lending Installations.

2.19.1 Each Lender may book its Revolving Loans denominated in an Agreed
Currency other than Dollars at the appropriate Lending Installation listed on
the administrative information sheets provided to the Agent in connection
herewith or such other Lending Installation designated by such Lender in
accordance with the final sentence of this Section 2.19.1. All terms of this
Agreement shall apply to any such Lending Installation and the Revolving Loans
denominated in an Agreed Currency other than Dollars and any Notes evidencing
such Revolving Loans issued hereunder shall be deemed held by each Lender for
the benefit of any such Lending Installation. Each Lender may, by written notice
to the Agent and the Borrowers in accordance with Article XIII, designate
replacement or additional Lending Installations through which such Revolving
Loans will be made by it and for whose account such Revolving Loan payments are
to be made.

2.19.2 Except for Revolving Loans denominated in an Agreed Currency other than
Dollars, each Lender may book its Loans and its participation in any LC
Obligations and the LC Issuers may book the Facility LCs issued by it at any
Lending Installation selected by such Lender or LC Issuer, as applicable, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes evidencing a Loan issued
hereunder shall be deemed held by each Lender or LC Issuer, as applicable, for
the benefit of any such Lending Installation. Each Lender and LC Issuer may, by
written notice to the Agent and the Borrowers in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made. In
addition, each such Lender that books its Loans and its

 

39



--------------------------------------------------------------------------------

participation in any LC Obligations at any Lending Installation and each LC
Issuer that books the Facility LCs issued by it at any Lending Installation as
provided in this Section 2.19, (i) shall keep a register for the registration
relating to each such Loan, LC Obligation and Facility LC, as applicable,
specifying such Lending Installation’s name, address and entitlement to payments
of principal and interest or any other payments with respect to such Loan, LC
Obligation and Facility LC, as applicable, and each transfer thereof and the
name and address of each transferee and (ii) shall collect, prior to the time
such Lending Installation receives payment with respect to such Loans, LC
Obligations and Facility LCs, as applicable as the case may be, from each such
Lending Installation, the appropriate forms, certificates, and statements
described in Section 3.5 (and updated as required by Section 3.5) as if Lending
Installation were a Lender under Section 3.5.

2.20. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of any Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the applicable Borrower, as the case may be, has not in fact made
such payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of (i) the Federal Funds Effective Rate for such day for the first three
days and, thereafter, the interest rate applicable to the relevant Loan and
(ii) a rate determined by the Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in an Agreed Currency other than
Dollars) or (y) in the case of payment by any Borrower, the interest rate
applicable to the relevant Loan.

2.21. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Lenders,
and such Loans shall not be denominated in such Agreed Currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be, as
Floating Rate Loans, unless such Borrower notifies the Agent at least one
Business Day before such date

 

40



--------------------------------------------------------------------------------

that (i) it elects not to borrow on such date or (ii) it elects to borrow on
such date in a different Agreed Currency, provided that (a) the denomination of
such Loans in such different Agreed Currency would in the opinion of the Agent
and the Required Lenders be practicable and (b) such borrowing shall be in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice or Conversion/Continuation
Notice, as the case may be.

2.22. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main Chicago office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the applicable Borrower.

2.23. Replacement of Lender. If (i) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional or increased payment to any
Lender, (ii) if any Lender’s obligation to make or continue, or to convert
Floating Rate Advances into, Eurocurrency Advances shall be suspended pursuant
to Section 3.3, (iii) any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement requiring the
consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and the
same have been approved by the Required Lenders, or (iv) any Lender becomes a
Defaulting Lender (any Lender in clauses (i) through (iv) above being an
“Affected Lender”) the Company may elect, if such amounts continue to be charged
or such suspension is still effective or such Lender remains a Defaulting
Lender, to replace the Revolving Loan Commitment of such Affected Lender,
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided, further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company and the Agent and the LC Issuers shall
agree, as of such date, to purchase for cash the Outstanding Revolving Credit
Exposure of the Affected Lender pursuant to an Assignment Agreement
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
replaced as of such date and to comply with the requirements of Section 12.3
applicable to assignments (provided

 

41



--------------------------------------------------------------------------------

that no consent of the Affected Lender shall be required for such assignment),
and (ii) the Borrowers shall pay to such Affected Lender in immediately
available funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrowers
hereunder to and including the date of replacement, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the replacement Lender, in
each case to the extent not paid by the replacement Lender.

2.24. Facility LCs.

2.24.1 Issuance. Issuance. The LC Issuers hereby agree, on the terms and
conditions set forth in this Agreement, to issue commercial and standby Letters
of Credit in Dollars (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action, a
“Modification”), from time to time from and including the Closing Date and prior
to the Revolving Loan Termination Date upon the request of the applicable
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $50,000,000 and (ii) the Aggregate Outstanding Revolving Credit Exposure
shall not exceed the Aggregate Revolving Loan Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Revolving Loan Termination Date and (y) one year after its issuance;
provided that any Facility LC with a one-year tenor may provide for the renewal
thereof for additional one year periods (which shall in no event extend beyond
the date referred to in clause (x) above). All Existing Facility LCs shall be
deemed to have been issued pursuant to this Agreement and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

2.24.2 Participations. Upon the issuance or Modification by the applicable LC
Issuer of a Facility LC in accordance with this Section 2.24, such LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Revolving Loan Pro Rata Share.

 

42



--------------------------------------------------------------------------------

2.24.3 Notice. The applicable Borrower shall give the applicable LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC (or such
shorter period as shall be agreed to by the Borrowers, the Agent and the LC
Issuers), specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The applicable LC Issuer shall promptly notify the
Agent, and, upon issuance only, the Agent shall promptly notify each Lender, of
the contents thereof and of the amount of such Lender’s participation in such
Facility LC. The issuance or Modification by any LC Issuer of any Facility LC
shall, in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to such LC Issuer and that the applicable Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.24.4 LC Fees. The Company shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Revolving Loan Pro Rata
Shares, (i) with respect to each standby Facility LC, a letter of credit fee at
a per annum rate equal to the Applicable Margin for Eurocurrency Loans in effect
from time to time on the average daily undrawn amount under such Facility LC,
such fee to be payable in arrears on each Payment Date, and (ii) with respect to
each commercial Facility LC, a one-time letter of credit fee in an amount to be
agreed upon between the Company and the applicable LC Issuer based upon the
initial stated amount (or, with respect to a Modification of any such commercial
Facility LC which increases the stated amount thereof, such increase in the
stated amount) thereof, such fee to be payable on the date of such issuance or
increase. The applicable Borrower shall also pay to each LC Issuer for its own
account (x) at the time of such LC Issuer’s issuance of any standby Facility LC,
a fronting fee in an amount equal to 0.125% multiplied by the face amount of
such standby Facility LC, and (y) documentary and processing charges in
connection with the issuance, or Modification cancellation, negotiation, or
transfer of, and draws under Facility LCs in accordance with the applicable LC
Issuer’s standard schedule for such charges as in effect from time to time. Each
fee described in this Section 2.24.4 shall constitute an “LC Fee”.

 

43



--------------------------------------------------------------------------------

2.24.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the applicable Borrower and each other Lender as to the amount to be paid
by such LC Issuer as a result of such demand and the proposed payment date to
such beneficiary (the “LC Payment Date”); provided, however, that the failure of
such LC Issuer to so notify such Borrower shall not in any manner affect the
obligations of any Borrower to reimburse such LC Issuer pursuant to
Section 2.24.6. The responsibility of each LC Issuer to the Borrowers and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs issued by such LC Issuer as it
does with respect to Letters of Credit in which no participations are granted,
it being understood that in the absence of any gross negligence or willful
misconduct by the applicable LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for
(i) such Lender’s Revolving Loan Pro Rata Share of the amount of each payment
made by such LC Issuer under each Facility LC issued by such LC Issuer to the
extent such amount is not reimbursed by the Borrowers pursuant to Section 2.24.6
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the applicable LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances. In the event any LC Issuer shall receive any payment from any Lender
pursuant to this Section 2.24.5, the Agent (acting for this purpose solely as
agent of the Borrowers) (i) shall keep a register for the registration relating
to each such Reimbursement Obligation, specifying such participating Lender’s
name, address and entitlement to payments with respect to such participating
Lender’s share of the principal amount of any Reimbursement Obligation and
interest thereon with respect to its respective participations, and each
transfer thereof and the name and address of each transferee and (ii) shall
collect, prior to the time such participating Lender receives payment with
respect to such participation, from each such participating Lender the
appropriate forms, certificates, and statements described in Section 3.5 (and
updated as required by Section 3.5) as if such participating Lender were a
Lender under Section 3.5.

 

44



--------------------------------------------------------------------------------

2.24.6 Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment Date for any amounts to be paid by any LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that no Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by any Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the applicable LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) the applicable LC Issuer’s failure to pay under any Facility
LC issued by it after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. All such amounts paid by any
LC Issuer and remaining unpaid by the Borrowers shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its
Revolving Loan Pro Rata Share all amounts received by it from the Borrowers for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.24.5. Subject to the terms and conditions of this
Agreement (including, without limitation, the submission of a Borrowing Notice
in compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrowers may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.24.7 Obligations Absolute. The Borrowers’ obligations under this Section 2.24
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if

 

45



--------------------------------------------------------------------------------

such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among any Borrower, any of their
respective Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of any Borrower or of any of their respective
Affiliates against the beneficiary of any Facility LC or any such transferee. No
LC Issuer shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. Each Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon such Borrower and
shall not put any LC Issuer or any Lender under any liability to any Borrower.
Nothing in this Section 2.24.7 is intended to limit the right of any Borrower to
make a claim against any LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.24.6.

2.24.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.24, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.24.9 Indemnification. The Borrowers hereby agree to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such
Lender, such LC Issuer or the Agent may incur (or which may be claimed against
such Lender,

 

46



--------------------------------------------------------------------------------

such LC Issuer or the Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Facility LC or any actual or proposed use of any
Facility LC, including, without limitation, any claims, damages, losses,
liabilities, reasonable costs or expenses which any LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights any Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such LC Issuer issuing any
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that no
Borrower shall be required to indemnify any Lender, any LC Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of the applicable LC Issuer in determining whether a request presented under any
Facility LC issued by such LC Issuer complied with the terms of such Facility LC
or (y) any LC Issuer’s failure to pay under any Facility LC issued by such LC
Issuer after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. Nothing in this Section 2.24.9 is
intended to limit the obligations of any Borrower under any other provision of
this Agreement.

2.24.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Revolving Loan Pro Rata Share, indemnify each LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.24 or any
action taken or omitted by such indemnitees hereunder.

2.24.11 Facility LC Collateral Account. The Borrowers agree that the Company
will, on behalf of each of the Borrowers, upon the request of the Agent or the
Required Lenders and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuers or the Lenders in
respect of any

 

47



--------------------------------------------------------------------------------

Facility LC, maintain a special collateral account pursuant to arrangements
satisfactory to the Agent (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Company but under the sole dominion and control of the Agent, for the benefit of
the Lenders and in which no Borrower shall have any interest other than as set
forth in Section 8.1. Each Borrower hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the LC
Issuers, a security interest in all of such Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan Chase
having a maturity not exceeding 30 days. Nothing in this Section 2.24.11 shall
either obligate the Agent to require any Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 8.1.

2.24.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.25. Subsidiary Borrowers. The Company may at any time or from time to time,
with the consent of the Agent, add as a party to this Agreement any Domestic
Subsidiary that is a Wholly-Owned Subsidiary to be a Subsidiary Borrower
hereunder by the execution and delivery to the Agent and the Lenders of (a) a
duly completed Assumption Letter by such Domestic Subsidiary, with the
acknowledgement of the Agent and written consent of the Borrowers at the foot
thereof, (b) such opinions, agreements, documents, certificates or other items
as may be required by Section 4.3, such documents with respect to any additional
Subsidiary Borrowers to be substantially similar in form and substance to the
Loan Documents executed on or about the Closing Date by the Subsidiary Borrowers
parties hereto as of the Closing Date. Upon such execution, delivery and consent
such Subsidiary shall for all purposes be a party hereto as a Subsidiary
Borrower as fully as if it had executed and delivered this Agreement. So long as
the principal of and interest on any Credit Extensions made to any Subsidiary
Borrower under this Agreement shall have been repaid or paid in full, all
Facility LCs issued for the account of such Subsidiary Borrower have expired or
been returned and terminated and all other obligations of such Subsidiary
Borrower under this Agreement shall have been fully performed, the Company may,
by not less than five (5) Business Days’ prior notice to the Agent (which shall
promptly notify the Lenders thereof), terminate such Subsidiary Borrower’s
status as a “Subsidiary Borrower” (it being understood and agreed that such
Subsidiary Borrower shall remain liable with respect to indemnification and
similar obligations incurred prior to such termination). The Agent shall give
the Lenders written notice of the addition of any Subsidiary Borrowers to this
Agreement.

 

48



--------------------------------------------------------------------------------

2.26. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5.1;

(ii) the Revolving Loan Commitment and Outstanding Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 8.2); provided that
this clause (ii) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(iii) if any Swing Line Exposure or LC Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(a) so long as (x) the conditions set forth in Section 4.2 are satisfied at the
time of reallocation (and, unless the Borrowers shall have otherwise notified
the Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time) and (y) no Default
shall be continuing: all or any part of the Swing Line Exposure and LC
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Loan Pro
Rata Shares, but only to the extent the sum of all non-Defaulting Lenders’
Outstanding Revolving Credit Exposure plus such Defaulting Lender’s Swing Line
Exposure and LC Obligations does not exceed the total of all non-Defaulting
Lenders’ Revolving Loan Commitments;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the applicable LC Issuers only
the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) in accordance with the procedures set forth in Section 8.1 for so
long as such LC Obligations remain outstanding;

(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Obligations pursuant to clause (b) above, the Borrowers shall not be required
to pay any LC Fees to such Defaulting Lender (or the Agent or any other Lender)
pursuant to Section 2.24.4 with respect to such Defaulting Lender’s LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;

(d) if the LC Obligations of the non-Defaulting Lenders are reallocated pursuant
to clause (a) above, then the Commitment Fees and the LC Fees payable to the
Lenders pursuant to Section 2.5 and Section 2.24.4, respectively, shall be
adjusted in accordance with such non-Defaulting Lenders’ Revolving Loan Pro Rata
Shares; and

 

49



--------------------------------------------------------------------------------

(e) if all or any portion of such Defaulting Lender’s LC Obligations are neither
reallocated nor cash collateralized pursuant to clause (a) or (b) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all LC Fees payable under Section 2.24.4 with respect to such
Defaulting Lender’s LC Obligations shall be payable to the applicable LC Issuer
(and not to such Defaulting Lender) until and to the extent that such LC
Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no LC Issuer shall be required
to issue, amend or increase any Facility LC, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Obligations
will be 100% covered by the Revolving Loan Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.26(iii), and participating interests in any such newly made Swing
Line Loan or any newly issued or increased Facility LC shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.26(iii)(a) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such LC Issuer shall not
be required to issue or Modify any Facility LC, unless the Swing Line Lender or
such LC Issuer, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swing Line Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Agent, the Borrowers, each of the LC Issuers and the Swing
Line Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Loan Pro Rata Share.

Nothing contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

 

50



--------------------------------------------------------------------------------

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

 

  (i) subjects the Agent, any Lender, any applicable Lending Installation or any
LC Issuer to any taxes, duties, levies, imposts, deductions, fees, assessments,
charges or withholdings, and any and all liabilities with respect to the
foregoing, on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes or (C) Other
Taxes), or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) with respect to its Revolving Loan Commitment, Loans,
Facility LCs or participations therein, or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Revolving Loan Commitment, Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Revolving Loan Commitment or Loans or Facility LCs (including participations
therein), or requires any Lender or any applicable Lending Installation or any
LC Issuer to make any payment calculated by reference to the amount of Revolving
Loan Commitment or Loans or Facility LCs (including participations therein) held
or interest or LC Fees received by it, by an amount deemed material by such
Lender or such LC Issuer, as applicable,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation or such LC Issuer of making or
maintaining its Loans (including, without limitation, any conversion of any Loan
denominated in an Agreed Currency other than euro into a Loan denominated in
euro) or Revolving Loan Commitment or of issuing or participating in Facility
LCs, as applicable, or to reduce the return received by the Agent, such Lender
or applicable Lending Installation or LC Issuer in connection with such Loans,
Revolving Loan Commitment or Facility LCs (including participations therein),
then, within 15 days of demand, accompanied by the written statement required by
Section 3.6, by the Agent, such Lender or LC Issuer, the Borrowers shall pay the
Agent, such Lender or LC Issuer such additional amount or amounts as will
compensate the Agent, such Lender or LC Issuer for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer or any corporation controlling such Lender or such LC Issuer is increased
as a result of a Change in Capital Adequacy Regulations, then, within 15 days of
demand, accompanied by the written statement required by Section 3.6, by such
Lender or such LC Issuer, the Borrowers shall pay such Lender or such LC Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such LC Issuer
determines is

 

51



--------------------------------------------------------------------------------

attributable to this Agreement, its Outstanding Revolving Credit Exposure, its
Revolving Loan Commitment or its commitment to issue Facility LCs, as
applicable, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy). “Change in Capital Adequacy
Regulations” means (i) any change after the Closing Date in the Risk-Based
Capital Guidelines or (ii) any adoption of, or change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any LC Issuer or any Lending Installation or any corporation
controlling any Lender or any LC Issuer. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the
Closing Date, including transition rules, (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basel Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the Closing Date and (iii) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (ii) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, or (iii) no reasonable basis exists for determining the Eurocurrency
Reference Rate, then the Agent shall suspend the availability of Eurocurrency
Advances and require any affected Eurocurrency Advances to be repaid or
converted to Floating Rate Advances on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the applicable Borrower for any
reason other than default by the Lenders, or a Eurocurrency Advance is not
prepaid on the date specified by the applicable Borrower for any reason, the
Borrowers will, jointly and severally, indemnify each Lender for any reasonable
loss or cost incurred by it resulting therefrom, including, without limitation,
any reasonable loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurocurrency Advance.

3.5. Taxes. (i) All payments by the Borrowers to or for the account of any
Lender or any LC Issuer or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, any LC Issuer or the

 

52



--------------------------------------------------------------------------------

Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, such LC Issuer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Borrower shall make such deductions,
(c) such Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (d) such Borrower shall furnish to the
Agent the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within 30 days after such
payment is made.

 

  (ii) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application or any other Loan
Document (“Other Taxes”).

 

  (iii) The Borrowers shall indemnify the Agent, each LC Issuer and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent, such LC Issuer or such Lender as a result of its Revolving Loan
Commitment, any Credit Extensions made by it hereunder, any Facility LC issued
or participated in by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, such LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 

  (iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder),
(i) deliver to each of the Company and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor forms,
certifying in either case that such Non-U.S. Lender is entitled to receive
payments under this Agreement or under any Note or Facility LC Application
without deduction or withholding of any United States federal income taxes, or
(ii) in the case of a Non-U.S. Lender that is fiscally transparent, deliver to
the Agent a United States Internal Revenue Service Form W-8IMY or successor form
together with the applicable accompanying duly completed copies of United States
Internal Revenue Service applicable Forms W-8 or W-9 or successor forms, as the
case may be, and certify that it is entitled to an exemption from United States
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Company and the Agent renewals or additional copies of such form (or any
successor form) (x) on or before the date that such form expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and (z) from time to time upon reasonable
request

 

53



--------------------------------------------------------------------------------

  by the Company or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Company and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

  (v) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Company shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

 

  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

  (vii) Each Lender shall severally indemnify the Agent for any taxes, duties,
levies, imposts, deductions, fees, assessments, charges or withholdings, and any
and all liabilities with respect to the foregoing (but, in the case of any Taxes
or Other Taxes, only to the extent that the Borrowers have not already
indemnified the Agent for such Taxes or Other Taxes and without limiting the
obligation of the Borrowers to do so) attributable to such Lender that are paid
or payable by the Agent in connection with any Loan Documents and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 3.5(vii) shall be paid within 30
days after the Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Agent. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.

 

54



--------------------------------------------------------------------------------

  (viii) If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.5(viii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Company (with a copy to the Agent) as to
the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Company of such written statement. The obligations
of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement. Failure or delay on the part
of any Lender or any LC Issuer to demand compensation pursuant to Sections 3.1,
3.2, 3.4 or 3.5 shall not constitute a waiver of such Lender’s or such LC
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or any LC Issuer (or such Lender’s or LC
Issuer’s holding company) for any amounts payable pursuant to Section 3.1, 3.2,
3.4 or 3.5 incurred more than 180 days prior to the date such Lender or LC
Issuer notifies the Borrowers of the applicable Change in Law (as described in
Section 3.1), the applicable Change in Capital Adequacy Regulations (as
described in Section 3.2), the applicable event giving rise to funding
indemnification (as described in Section 3.4) or the applicable Taxes (as
described in Section 3.5) and of such Lender’s or such LC Issuer’s intention, as
the case may be, to claim compensation therefor; provided, further that, if any
Change in Law or Change in Capital Adequacy Regulations or Taxes giving rise to
such requested amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, reasonably disadvantageous to such Lender. A Lender’s
designation of an alternative Lending Installation shall not affect any
Borrower’s rights under Section 2.23 to replace a Lender.

 

55



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of this Agreement. This Agreement shall not become effective,
unless on or before December 16, 2011, the following conditions precedent have
been satisfied and the Company has furnished to the Agent with sufficient copies
for the Lenders:

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization and accompanied by a
certification by the Secretary or Assistant Secretary of such Credit Party that
there have been no changes in the matters certified by such governmental officer
since the date of such governmental officer’s certification.

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of each such Credit Party authorized to sign the Loan Documents
to which it is a party, upon which certificate the Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the applicable
Credit Party.

4.1.4 A certificate reasonably acceptable to the Agent signed by the chief
financial officer of the Company, stating that on the Closing Date (a) no
Default or Unmatured Default has occurred and is continuing, (b) all of the
representations and warranties in Article V shall be true and correct as of such
date and (c) no material adverse change in the business, Property, condition
(financial or otherwise), operations or results of operations, performance or
prospects of the Company and its Subsidiaries taken as a whole has occurred
since April 30, 2011.

 

56



--------------------------------------------------------------------------------

4.1.5 Written opinion of Matthew Levitt, counsel to the Credit Parties, in form
and substance reasonably satisfactory to the Agent and addressed to the Lenders
in substantially the form of Exhibit A hereto.

4.1.6 Duly executed originals of this Agreement from each of the Credit Parties
parties thereto and duly executed originals of any Note(s) requested by a Lender
pursuant to Section 2.15 payable to the order of each such requesting Lender.

4.1.7 Satisfactory financial statement projections through and including the
Company’s 2016 fiscal year, together with such information as Agent may
reasonably request to confirm the tax, legal and business assumptions made in
such projections.

4.1.8 Evidence satisfactory to the Agent that the Company has paid to the Agent,
the Arrangers and the Lenders all fees and other amounts due and payable on or
prior to the Closing Date, including (i) the fees agreed to in the Fee Letter
and (ii) reimbursement or payment of all expenses required to be reimbursed or
paid by the Company hereunder for which invoices have been presented on or
before the Closing Date.

4.1.9 Evidence satisfactory to the Agent of the termination and cancellation of,
and prepayment of all the obligations under, the Amended and Restated Credit
Agreement, dated as of November 28, 2007, among the Company, the Subsidiary
Borrowers, the lenders party thereto and JPMorgan Chase, as administrative
agent.

4.1.10 Evidence satisfactory to the Agent of the absence of any injunction or
temporary restraining order which, in the judgment of the Agent or the Lenders
would prohibit the making of the Revolving Loans or the transactions
contemplated by this Agreement and absence of litigation which would reasonably
be expected to result in a Material Adverse Effect.

4.1.11 Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit F
hereto.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.3.4 with respect to Revolving Loans extended for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

4.2.1 At the time of and immediately after giving effect to such Credit
Extension, there exists no Default or Unmatured Default.

4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

57



--------------------------------------------------------------------------------

4.2.3 All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for Modification of a Facility
LC, with respect to each such Credit Extension shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 4.2.1, 4.2.2 and 4.2.3 have been satisfied.

4.3. Initial Advance to Each New Subsidiary Borrower. The Lenders shall not be
required to make a Credit Extension hereunder to a new Subsidiary Borrower added
after the Closing Date unless (a) the conditions contained in Section 4.2 have
been satisfied and (b) the Company has furnished or caused to be furnished to
the Agent with sufficient copies for the Lenders:

4.3.1 The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the acknowledgment of the Agent and the written consent of the
Borrowers, as contemplated by Section 2.25.

4.3.2 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of such Subsidiary Borrower, together with all amendments thereto, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of organization and accompanied by a certification
by the Secretary or Assistant Secretary of such Subsidiary Borrower that there
have been no changes in the matters certified by such governmental officer since
the date of such governmental officer’s certification.

4.3.3 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of such Subsidiary Borrower of its by-laws and of its Board
of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Subsidiary
Borrower is a party.

4.3.4 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of such Subsidiary Borrower which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers of such Subsidiary Borrower authorized to sign the Loan
Documents to which it is a party, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Subsidiary Borrower.

4.3.5 An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit A hereto.

 

58



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each Lender, LC Issuer and the Agent as
of each of (i) the Closing Date and (ii) each other date as required by
Section 4.2:

5.1. Existence and Standing. Each of the Company and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) has all requisite corporate, partnership or limited liability company power
and authority, as the case may be, to own, operate and encumber its Property and
(iii) is qualified to do business and is in good standing (to the extent such
concept applies to such entity) in all jurisdictions where the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify would reasonably be expected to have a Material Adverse Effect.

5.2. Authorization and Validity. Each Credit Party has the requisite corporate,
partnership or limited liability company power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by each Credit Party of the
Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate, partnership or limited
liability company, as the case may be, proceedings, and the Loan Documents to
which each Credit Party is a party constitute legal, valid and binding
obligations of such Credit Party enforceable against such Credit Party in
accordance with their terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Credit Party of the Loan Documents to which it is a party, nor the consummation
by such Credit Party of the transactions therein contemplated, nor compliance by
such Credit Party with the provisions thereof will violate (i) any applicable
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Credit Party or (ii) such Credit Party’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which such Credit Party is a party or is subject, or
by which it, or its Property, is bound, or conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on the Property of such Credit Party pursuant to the terms of, any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by any Credit Party, is required to be obtained by such Credit
Party in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Credit
Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

59



--------------------------------------------------------------------------------

5.4. Financial Statements. The April 30, 2011 consolidated financial statements
of the Company and its Subsidiaries heretofore delivered to the Agent and the
Lenders, were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Company and
its Subsidiaries, at such date and the consolidated results of their operations
for the period then ended.

5.5. Material Adverse Change. Since April 30, 2011, or, in the case of any
increase of the Aggregate Revolving Loan Commitment or issuance of Term Loans
pursuant to Section 2.5.3, the first day of the Company’s most recently
completed fiscal year in respect of which the Company has delivered financial
statements in accordance with Section 6.1 hereof, there has been no change in
the business, Property, condition (financial or otherwise), operations or
results of operations, performance or prospects of the Company and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.

5.6. Taxes. The Company and the Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any Subsidiaries, except in respect of such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists (except as permitted by Section 6.15.1) and as to which the
failure to file such return or pay such taxes could not reasonably be expected
to have a Material Adverse Effect. The United States income tax returns of the
Company and the Subsidiaries have been audited by the Internal Revenue Service
through the fiscal year ended April 30, 2005. No liens have been filed and no
claims are being asserted with respect to such taxes. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Loans. Other
than any liability incident to any litigation, arbitration or proceeding which
could not reasonably be expected to have a Material Adverse Effect, the Company
and its Subsidiaries has no material contingent obligations required to be
reflected on the Company’s consolidated balance sheet in accordance with
generally accepted accounting principles and not provided for or disclosed in
the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

 

60



--------------------------------------------------------------------------------

5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $10,000,000. Neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, pursuant to
Section 4201 of ERISA, any withdrawal liability to Multiemployer Plans. Each
Plan complies in all material respects with all applicable requirements of law
and regulations. No Reportable Event has occurred with respect to any Plan.
Neither the Company nor any other member of the Controlled Group has withdrawn
from any Multiemployer Plan within the meaning of Title IV of ERISA or initiated
steps to do so, and, to the knowledge of the Company, no steps have been taken
to reorganize or terminate, within the meaning of Title IV of ERISA, any
Multiemployer Plan.

5.10. Accuracy of Information. (a) All information, exhibits or reports (other
than the projected and pro-forma financial information referenced in clause
(b) below (the “Projections”)) furnished by the Company or any Subsidiary to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents are, when furnished, complete and correct in all
material respects and do not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading and (b) the Projections furnished by or on behalf of any
Credit Party to the Agent or any Lender in connection with the negotiation of,
or compliance with, the Loan Documents, were prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.11. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Company and the
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement or instrument to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness.

5.13. Compliance With Laws. The Company and the Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.14. Ownership of Properties. The Company and the Subsidiaries have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
assets reflected in the Company’s most recent consolidated financial statements
provided to the Agent, as owned by the Company and the Subsidiaries except
(i) assets sold or otherwise transferred as permitted under Section 6.12 and
(ii) to the extent the failure to hold such title could not reasonably be
expected to have a Material Adverse Effect.

5.15. Plan Assets; Prohibited Transactions. None of the Credit Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and assuming the accuracy of the representations and warranties made
in Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither
the execution of this Agreement nor the making of Loans hereunder gives rise to
a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Company and the Subsidiaries consider the effect of
Environmental Laws on the business of the Company and the Subsidiaries, in the
course of which they identify and evaluate potential risks and liabilities
accruing to the Company or any Subsidiary due to Environmental Laws. On the
basis of this consideration, the Company has concluded that Environmental Laws
cannot reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. [RESERVED].

5.19. Insurance. The Company maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and properties and risks
as is consistent with sound business practice.

5.20. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Closing Date or such other date as Credit Extensions requested hereunder are
made, (ii) the other transactions contemplated by this Agreement and the other
Loan Documents, and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.

5.21. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

 

62



--------------------------------------------------------------------------------

5.22. Reportable Transaction. No Borrower intends to treat the Advances and
related transactions as being a “reportable transaction” (within the meaning of
the Treasury Regulation Section 1.6011-4). In the event any Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof. Each Borrower acknowledges that one or more of the Lenders may
treat its Advances as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent and such Lender
or Lenders, as applicable, may file such IRS forms or maintain such lists and
other records as they may determine is required by such Treasury Regulations.

5.23. Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Company and its
Subsidiaries to its employees and former employees, as estimated by the Company
in accordance with procedures and assumptions deemed reasonable by the Required
Lenders is zero.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

6.1.1 Within 90 days after the close of each of the Company’s fiscal years,
commencing with the fiscal year ending April 28, 2012, financial statements
prepared in accordance with Agreement Accounting Principles on a consolidated
basis, for itself and its Subsidiaries, including balance sheets as of the end
of such period, statements of income and statements of cash flows, accompanied
by (a) an audit report, unqualified as to scope, of a nationally recognized firm
of independent public accountants or other independent public accountants
reasonably acceptable to the Required Lenders; (b) any management letter
prepared by said accountants, and (c) a certificate of said accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of the Company’s fiscal years, commencing with the fiscal quarter ending
October 29, 2011, for the Company and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated statements
of income and a

 

63



--------------------------------------------------------------------------------

statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles and consistency by its chief
financial officer or treasurer.

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with this Agreement, which certificate shall also state
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Company and each of its respective principal officers are in
compliance with all requirements of Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations related thereto.

6.1.4 Within 120 days after the close of each of the Company’s fiscal years, a
copy of the plan and forecast (including a projected balance sheet, income
statements and funds flow statements, and any narrative prepared with respect
thereto) of the Company and its Subsidiaries for the upcoming fiscal year
prepared in such detail as shall be reasonably satisfactory to the Agent.

6.1.5 Within 270 days after the close of each fiscal year of the Company, if
applicable, a copy of the actuarial report showing the Unfunded Liabilities of
each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.

6.1.6 As soon as possible and in any event within 10 days after any Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Company,
describing said Reportable Event and the action which the Company proposes to
take with respect thereto.

6.1.7 As soon as possible and in any event within 10 days after receipt by the
Company or any Subsidiary, a copy of (a) any notice or claim to the effect that
the Company or any Subsidiary is or may be liable to any Person as a result of
the release by the Company, any Subsidiary, or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any Environmental Law by the Company or any Subsidiary, which,
in either case, could reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

6.1.8 Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.

6.1.9 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
Subsidiary files with the SEC, including, without limitation, all certifications
and other filings required by Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 and all rules and regulations related thereto.

6.1.10 Prior to the execution thereof, draft copies of all material amendments
to the 2011 Note Purchase Agreement, the 2011 Senior Notes, the 2008 Note
Purchase Agreement, the 2008 Senior Notes and any notes, indenture or other
agreements evidencing Indebtedness incurred pursuant to Section 6.14.12.

6.1.11 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds. Each Borrower will use the proceeds of the Revolving Loans
for general corporate purposes including, without limitation, for working
capital, repayment of certain existing Indebtedness of the Borrowers, capital
expenditures permitted under this Agreement, Permitted Acquisitions and
distributions permitted under Section 6.10 and to pay fees and expenses incurred
in connection with this Agreement. The Borrowers shall use the proceeds of
Credit Extensions in compliance with all applicable legal and regulatory
requirements and any such use shall not result in a violation of any such
requirements, including, without limitation, Regulation U and X, the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will, and the
Company will cause each other Subsidiary to, give notice in writing to the
Lenders of the occurrence of (i) any Default or Unmatured Default, (ii) the
occurrence of any Off-Balance Sheet Trigger Event or any material default under
or with respect to any Material Indebtedness or any material service agreement
to which the Company or any Subsidiary is a party (together with copies of all
default notices, if any, pertaining thereto) and (iii) any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

6.4. Conduct of Business. Each Borrower will, and the Company will cause each
other Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted by the
Company or its Subsidiaries as of the Closing Date, and do all things necessary
to remain duly incorporated or organized, validly existing and (to the extent
such concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, as in effect on the Closing Date, and, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect, maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

65



--------------------------------------------------------------------------------

6.5. Taxes. Each Borrower will, and the Company will cause each other Subsidiary
to, timely file complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (ii) those
taxes, assessments, charges and levies which by reason of the amount involved or
the remedies available to the applicable taxing authority could not reasonably
be expected to have a Material Adverse Effect.

6.6. Insurance. Each Borrower will, and the Company will cause each other
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such properties and risks as is
consistent with sound business practice, and the Company will furnish to any
Lender upon request full information as to the insurance carried.

6.7. Compliance with Laws. Each Borrower will, and the Company will cause each
other Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws and Section 302 and Section 906 of
the Sarbanes-Oxley Act of 2002, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.8. Maintenance of Properties. Subject to Section 6.12, each Borrower will, and
the Company will cause each other Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property used in the operation of its
business in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.9. Inspection; Keeping of Books and Records. Each Borrower will, and the
Company will cause each other Subsidiary to, permit the Agent and the Lenders,
by their respective representatives and agents, to inspect any of the Property,
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent or any
Lender may designate. Each Borrower shall keep and maintain, and the Company
shall cause each of the other Subsidiaries to keep and maintain, in all material
respects, complete, accurate and proper books of record and account in which
entries in conformity with Agreement Accounting Principles shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, the Company, upon the
Agent’s request, shall turn over copies of any such records to the Agent or its
representatives.

 

66



--------------------------------------------------------------------------------

6.10. Dividends. No Borrower will, nor will the Company permit any other
Subsidiary to, declare or pay any dividend or make any distribution on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, except that (i) any Subsidiary of the Company may declare and pay
dividends or make distributions to any Borrower or to a Guarantor and (ii) the
Company may declare and pay dividends on its capital stock, and may repurchase
shares of its capital stock provided that (x) no Default or Unmatured Default
shall exist before or after giving effect to such dividends (or be created as a
result thereof) and (y) the Company shall be in compliance with the financial
covenants set forth in Sections 6.20 and 6.21 for the four fiscal quarter period
reflected in the compliance certificate most recently delivered to the Agent
pursuant to Section 6.1.3 prior to the payment of such dividend or such
repurchase (after giving effect to the issuance of any Indebtedness in
connection therewith and such dividend or repurchase as if made on the first day
of such period).

6.11. Merger. No Borrower will, nor will the Company permit any other Subsidiary
to, merge or consolidate with or into any other Person, except that:

6.11.1 (x) A Subsidiary Borrower may merge into (i) the Company, provided the
Company shall be the continuing or surviving corporation, or (ii) another
Subsidiary Borrower or any other Person that becomes a Subsidiary Borrower
promptly upon the completion of the applicable merger or consolidation, and
(y) a Guarantor may merge into (i) any Borrower, provided such Borrower shall be
the continuing or surviving corporation, or (ii) another Guarantor or any other
Person that becomes a Guarantor promptly upon the completion of the applicable
merger or consolidation.

6.11.2 A Subsidiary that is not a Guarantor or Subsidiary Borrower and not
required to be a Guarantor may merge or consolidate with or into the Company or
any Wholly-Owned Subsidiary.

6.11.3 Any Subsidiary of the Company may consummate any merger or consolidation
in connection with any Permitted Acquisition.

6.12. Sale of Assets. No Borrower will, nor will the Company permit any other
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

6.12.1 Sales of inventory in the ordinary course of business.

6.12.2 A disposition of assets (i) by the Company or any Subsidiary to any
Credit Party, (ii) by a Subsidiary that is not a Credit Party and not required
to be a Guarantor to any other Subsidiary and (iii) subject to Section 6.24, by
any Credit Party to any Foreign Subsidiary.

 

67



--------------------------------------------------------------------------------

6.12.3 A disposition of obsolete property or property no longer used in the
business of the Company or any Subsidiary.

6.12.4 So long as no Default or Unmatured Default has occurred, a disposition of
assets for an aggregate purchase price of up to $700,000,000 outstanding at any
time pursuant to, and in accordance with, the Receivables Purchase Facilities.

6.12.5 The license or sublicense of software, trademarks, and other intellectual
property in the ordinary course of business which do not materially interfere
with the business of the Company or any Subsidiary.

6.12.6 Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business and
consistent with the past practices of the Company and the Subsidiaries.

6.12.7 So long as no Default or Unmatured Default shall have occurred and is
continuing or would result therefrom, leases, sales or other dispositions of its
Property that (i) are for consideration consisting at least seventy-five percent
(75%) of cash, (ii) are for not less than fair market value, and (iii) together
with all other Property of the Company and the Subsidiaries previously leased,
sold or disposed of (other than dispositions otherwise permitted by this
Section 6.12) as permitted by this Section 6.12.7 during the twelve-month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute in the aggregate a Substantial Portion of the Property of the
Company and its Subsidiaries.

6.13. Investments and Acquisitions. No Borrower will, nor will the Company
permit any other Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or to create any Subsidiary or to become or remain a partner in
any partnership or joint venture, or to make any Acquisition of any Person,
except:

6.13.1 Subject to Section 6.24, cash and Cash Equivalent Investments and other
Investments that comply with the Company’s investment policy as in effect on the
Closing Date, a copy of which the Company has provided to the Agent.

6.13.2 The 2006 ESOP Note, the Thompson Note and other existing Investments in
Subsidiaries and other Investments in existence on the Closing Date and
described in Schedule 6.13 and any renewal or extension of any such Investments
that does not increase the amount of the Investment being renewed or extended as
determined as of such date of renewal or extension.

 

68



--------------------------------------------------------------------------------

6.13.3 Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

6.13.4 Investments consisting of intercompany loans permitted under
Section 6.14.6.

6.13.5 All Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

(i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.11
shall be true both before and after giving effect to such Acquisition;

 

(ii) such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened in writing by any shareholder or director
of the seller or entity to be acquired;

 

(iii) the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Company and the Subsidiaries
are engaged on the Closing Date;

 

(iv) as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

(v) the Purchase Price for each such Acquisition together with the Purchase
Price of all other Permitted Acquisitions shall (A) not be subject to limitation
so long as the Leverage Ratio as of the last day of the fiscal quarter of the
Company referred to in the most recent Financials calculated on a pro forma
basis (giving effect to such Permitted Acquisition as if made on the first day
of such period) shall be 3.25 to 1.00 or lower after giving effect to such
Acquisition and (B) not exceed $100,000,000 if the Leverage Ratio as of the last
day of the fiscal quarter of the Company referred to in the most recent
Financials calculated on a pro forma basis (giving effect to such Permitted
Acquisition as if made on the first day of such period) shall be greater than
3.25 to 1.00 after giving effect to such Acquisition;

 

69



--------------------------------------------------------------------------------

(vi) with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $50,000,000, not less than fifteen
(15) days prior to the consummation of such Permitted Acquisition, the Company
shall have delivered to the Agent a pro forma consolidated balance sheet, income
statement and cash flow statement of the Company and the Subsidiaries (the
“Acquisition Pro Forma”), based on the Company’s most recent financial
statements delivered pursuant to Section 6.1.1 and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such Permitted Acquisition and the repayment of any Indebtedness in
connection with such Permitted Acquisition, and such Acquisition Pro Forma shall
reflect that, on a pro forma basis, the Company would have been in compliance
with the financial covenants set forth in Sections 6.20, 6.21 and 6.22 for the
four fiscal quarter period reflected in the compliance certificate most recently
delivered to the Agent pursuant to Section 6.1.3 prior to the consummation of
such Permitted Acquisition (giving effect to such Permitted Acquisition as if
made on the first day of such period); and

 

(vii) prior to (or, with respect to clause (A) below, concurrently with) the
consummation of each such Permitted Acquisition, the Company shall deliver to
the Agent a documentation, information and certification package in form and
substance acceptable to the Agent, including, without limitation;

 

  (A) to the extent required under Section 6.23, a supplement to the Guaranty if
the Permitted Acquisition is an Acquisition of equities and the target company
will not be merged with the Company or any other Borrower;

 

  (B) the financial statements of the target entity together with any pro forma
financial statements, projections, forecasts and budgets prepared by the Company
in connection therewith;

 

  (C) a copy of the acquisition agreement for such Acquisition, together with
drafts of the material schedules thereto;

 

  (D) a copy of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Acquisition; and

 

  (E) such other documents or information as shall be reasonably requested by
the Agent or any Lender.

6.13.6 Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.7.

6.13.7 Customer advances in the ordinary course of business.

 

70



--------------------------------------------------------------------------------

6.13.8 Extensions of customer or trade credit in the ordinary course of business
consistent with the Company’s and the Subsidiaries’ past practices.

6.13.9 Investments constituting Rate Management Transactions permitted under
Section 6.17.

6.13.10 Subject to Section 6.24, the creation or formation of new Subsidiaries
(as opposed to the Acquisition of new Subsidiaries), so long as all applicable
requirements under Section 6.23 shall have been, or concurrently therewith are,
satisfied.

6.13.11 Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of the Company and its Subsidiaries prepared in
accordance with Agreement Accounting Principles to the extent otherwise
permitted under this Agreement.

6.13.12 Investments by (i) the Company and its Subsidiaries in any Credit Party,
(ii) any Subsidiary which is not a Credit Party and is not required to be a
Guarantor in any other Subsidiary which is not a Credit Party and is not
required to be a Guarantor and (iii) subject to Section 6.24, any Credit Party
in any Foreign Subsidiary.

6.13.13 Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

6.13.14 (a) cash Investments constituting the initial capitalization of an SPV
in connection with the consummation of any Receivables Purchase Facility
permitted under this Agreement in an aggregate amount (calculated based on
aggregate of the initial cash capitalization amount of each such SPV) not to
exceed $10,000,000, and (b) other Investments in connection with any Receivables
Purchase Facility permitted under this Agreement (including intercompany
Indebtedness permitted under Section 6.14.4(b)).

6.13.15 Additional Investments in an amount not to exceed $35,000,000 at any one
time outstanding.

6.14. Indebtedness. No Borrower will, nor will the Company permit any other
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

6.14.1 The Obligations.

6.14.2 Indebtedness existing on the Closing Date and described in Schedule 6.14,
and any replacement, renewal, refinancing or extension of any such Indebtedness
that (i) does not

 

71



--------------------------------------------------------------------------------

exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended and (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended.

6.14.3 Indebtedness arising under Rate Management Transactions permitted under
Section 6.17;

6.14.4 (a) Amounts owing under the Receivables Purchase Facilities, the
principal amount of which shall not exceed $700,000,000 in the aggregate at any
time and (b) subordinated intercompany Indebtedness owing to the Company or any
Subsidiary of the Company by any SPV in connection with a Receivables Purchase
Facility permitted hereunder.

6.14.5 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any Subsidiary after the Closing Date to
finance the acquisition of assets used in its business, if (1) at the time of
such incurrence, no Default or Unmatured Default has occurred and is continuing
or would result from such incurrence, (2) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired, (3) such Indebtedness does not exceed $10,000,000 in the
aggregate outstanding at any time, and (4) any Lien securing such Indebtedness
is permitted under Section 6.15 (such Indebtedness being referred to herein as
“Permitted Purchase Money Indebtedness”).

6.14.6 Indebtedness arising from intercompany loans and advances made by (i) the
Company or any Subsidiary to any Credit Party, (ii) any Subsidiary that is not a
Credit Party to any other Subsidiary that is not a Credit Party or (iii) subject
to Section 6.24, any Credit Party to any Foreign Subsidiary; provided that all
such Indebtedness shall be expressly subordinated to the Obligations.

6.14.7 Indebtedness incurred or assumed by the Company or any Subsidiary in
connection with a Permitted Acquisition but not created in contemplation of such
event.

6.14.8 Indebtedness constituting Contingent Obligations otherwise permitted by
Section 6.19.

 

72



--------------------------------------------------------------------------------

6.14.9 Indebtedness under (i) performance bonds and surety bonds and (ii) bank
overdrafts outstanding for not more than two (2) Business Days, in each case
incurred in the ordinary course of business.

6.14.10 To the extent the same constitutes Indebtedness, obligations in respect
of earn-out arrangements permitted pursuant to a Permitted Acquisition.

6.14.11 Unsecured Indebtedness arising under (i) the 2011 Note Purchase
Agreement and the 2011 Senior Notes (and any guarantees in respect thereof) and
(ii) the 2008 Note Purchase Agreement and the 2008 Senior Notes (and any
guarantees in respect thereof), and, in the case of this clause 6.14.11, (x) no
Default or Unmatured Default shall be continuing as of the date of issuance
thereof and the Company shall be in compliance with the financial covenants set
forth in Sections 6.20 and 6.21 for the four quarter fiscal period reflected in
the compliance certificate most recently delivered (prior to the issuance and
use of proceeds of such Indebtedness) to the Agent pursuant to Section 6.1.3
after giving effect to the issuance of such Indebtedness (and the use of
proceeds thereof) as if made on the first day of such period, and (y) such
Indebtedness shall have a maturity date no earlier than the later to occur of
(A) the Revolving Loan Termination Date and (B) the maturity date of the 2008
Term Loan Agreement, shall not provide for any mandatory principal prepayments
or amortization prior to the later to occur of (A) the Revolving Loan
Termination Date and (B) the maturity date of the 2008 Term Loan Agreement, and,
if secured, the holders of such Indebtedness shall have entered into an
intercreditor agreement in form and substance reasonably acceptable to the
Agent.

6.14.12 Additional unsecured Indebtedness in an aggregate principal amount in
Dollars not to exceed $350,000,000; provided that (x) no Default or Unmatured
Default shall be continuing as of the date of issuance thereof and the Company
shall be in compliance with the financial covenants set forth in Sections 6.20
and 6.21 for the four quarter fiscal period reflected in the compliance
certificate most recently delivered (prior to the issuance and use of proceeds
of such Indebtedness) to the Agent pursuant to Section 6.1.3 after giving effect
to the issuance of such Indebtedness (and the use of proceeds thereof) as if
made on the first day of such period, and (y) such Indebtedness shall have a
maturity date no earlier than the later to occur of (A) the Revolving Loan
Termination Date and (B) the maturity date of the 2008 Term Loan Agreement and
shall not provide for any mandatory principal prepayments or amortization prior
to the later to occur of (A) the Revolving Loan Termination Date and (B) the
maturity date of the 2008 Term Loan Agreement.

 

73



--------------------------------------------------------------------------------

6.14.13 Unsecured Indebtedness arising under that certain Term Loan Credit
Agreement dated as of March 2008, by and among the Company, as borrower, the
Lenders from time to time parties thereto and JPMorgan Chase, as administrative
agent, as amended, or otherwise modified from time to time (the “2008 Term Loan
Agreement”).

6.15. Liens. No Borrower will, nor will the Company permit any other Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any Subsidiary, except:

6.15.1 Liens, if any, securing Obligations.

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.15.5 Liens existing on the Closing Date and described in Schedule 6.15.

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

 

74



--------------------------------------------------------------------------------

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Company and the
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which are not material in amount
and that do not materially interfere with the conduct of the business of the
Company or such Subsidiary conducted at the property subject thereto.

6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, but only to the extent and for an amount and for a
period not resulting in a Default under Section 7.8.

6.15.10 Liens on receivables and related assets (including, without limitation,
(i) any interest in the equipment or inventory (including returned or
repossessed goods), if any, the sale, financing or lease of which gave rise to
the receivables, together with insurance related thereto, (ii) all security
interests purporting to secure payment of the receivables, (iii) all guaranties,
insurance, letters of credit or other agreements supporting or securing payment
of the receivables, (iv) all contracts associated with the receivables, (v) all
collection accounts and lockbox accounts into which receivables payments are
made, (vi) all records relating to the receivables, and (vii) all proceeds of
the foregoing) arising in connection with a Receivables Purchase Facility
permitted under Section 6.14.4.

6.15.11 Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.15.12 Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

6.15.13 Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary is merged or consolidated with or into the
Company or any Subsidiary and not created in contemplation of such event.

6.15.14 Liens existing on any specific fixed asset prior to the acquisition
thereof by the Company or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

 

75



--------------------------------------------------------------------------------

6.15.15 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.5, 6.15.11
through 6.15.14; provided that (i) such Indebtedness is not secured by any
additional assets, other than improvements thereon and proceeds thereof, and
(ii) the amount of such Indebtedness secured by any such Lien is not increased.

6.15.16 Liens securing Permitted Purchase Money Indebtedness; provided that such
Liens shall not apply to any property of the Company or any Subsidiary other
than that purchased with the proceeds of such Permitted Purchase Money
Indebtedness, other than improvements thereon and proceeds thereof.

6.15.17 Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to the Company or any Subsidiary otherwise
permitted under the Loan Documents.

6.15.18 Licenses, leases or subleases granted to others in the ordinary course
of business consistent with the Company’s and the Subsidiaries’ past practices
that do not materially interfere with the conduct of the business of the Company
and the Subsidiaries taken as a whole.

6.15.19 Statutory and contractual landlords’ Liens under leases to which the
Company or any Subsidiary is a party.

6.15.20 Liens in favor of a banking institution arising as a matter of
applicable law encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry.

6.15.21 Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure the payment of customs’ duties in connection with the
importation of goods.

6.15.22 Any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement.

6.15.23 Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of, $10,000,000, in the
aggregate at any one time outstanding.

 

76



--------------------------------------------------------------------------------

6.16. Affiliates. No Borrower will enter into, directly or indirectly, nor will
the Company permit any other Subsidiary to enter into, directly or indirectly,
any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrowers and the Guarantors) except (a) in the ordinary course
of business and pursuant to the reasonable requirements of such Borrower’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to such Borrower or such Subsidiary than such Borrower or such Subsidiary would
obtain in a comparable arm’s-length transaction and (b) in connection with any
Receivables Purchase Facility permitted under Section 6.14.4.

6.17. Financial Contracts. No Borrower will, nor will the Company permit any
other Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into (i) by the Company and its
Subsidiaries in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes and (ii) by any SPV in connection with a
Receivables Purchase Facility permitted hereunder.

6.18. Subsidiary Covenants. No Borrower will, and the Company will not permit
any other Subsidiary (other than any SPV) to, create or otherwise cause to
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than any SPV) (i) to pay dividends or make any
other distribution on its stock, (ii) to pay any Indebtedness or other
obligation owed to the Company or any Subsidiary, (iii) to make loans or
advances or other Investments in the Company or any Subsidiary, or (iv) to sell,
transfer or otherwise convey any of its property to the Company or any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (a) this Agreement, the other Loan Documents, the 2011 Note Purchase
Agreement, the 2008 Note Purchase Agreement, the 2008 Term Loan Agreement and
the Receivables Purchase Documents, (b) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Company or any of its Subsidiaries, (c) customary provisions restricting
assignment of any licensing agreement or other contract entered into by Company
and its Subsidiaries in the ordinary course of business, (d) restrictions on the
transfer of any asset pending the close of the sale of such asset and
(e) restrictions on the transfer of any assets subject to a Lien permitted by
Section 6.15.

6.19. Contingent Obligations. No Borrower will, nor will the Company permit any
other Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except Contingent Obligations arising with respect
to (i) this Agreement and the other Loan Documents, including, without
limitation, Reimbursement Obligations (ii) customary indemnification obligations
in favor of purchasers in connection with asset dispositions permitted
hereunder, (iii) customary indemnification obligations under such Person’s
charter and bylaws (or equivalent formation documents), (iv) indemnities in
favor of the Persons issuing title insurance policies insuring the title to any
property, (v) guarantees of (a) real property leases of the Company and its
Subsidiaries and (b) personal property Operating Leases of the Company and its
Subsidiaries, in each case entered into in the ordinary course of business by
the Company or any of the Subsidiaries, (vi) the Receivables Purchase Facility
and (vii) other Contingent Obligations constituting guarantees of Indebtedness
of the Company or any of its Subsidiaries permitted under Section 6.14, provided
that to the extent such Indebtedness is subordinated to the Obligations each
such Contingent Obligation shall be subordinated to the Obligations on terms
reasonably acceptable to the Agent.

 

77



--------------------------------------------------------------------------------

6.20. Leverage Ratio. The Company will maintain, as of the end of each fiscal
quarter, a Leverage Ratio of not greater than (i) 3.75 to 1.00 as of the last
day of each fiscal quarter ending on or prior to July 28, 2012 and (ii) 3.50 to
1.00 as of the last day of each fiscal quarter period ending thereafter.

6.21. Interest Expense Coverage Ratio. The Company will not permit the ratio
(the “Interest Expense Coverage Ratio”), determined as of the end of each of its
fiscal quarters for the then most-recently ended four fiscal quarters of
(i) Consolidated Adjusted EBITDA during such period to (ii) Consolidated
Interest Expense during such period, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be less than 3.00 to 1.00.

6.22. [RESERVED].

6.23. Additional Subsidiary Guarantors. The Company shall execute or shall cause
to be executed on the date any Person becomes a Material Domestic Subsidiary of
the Company (other than an SPV or a Subsidiary Borrower), the Guaranty (or a
supplement to the Guaranty) pursuant to which such Material Domestic Subsidiary
shall become a Guarantor, and shall deliver or cause to be delivered to the
Agent all appropriate corporate resolutions and other documentation (including
opinions of counsel) in each case in form and substance reasonably satisfactory
to the Agent. If at any time (a) the aggregate assets of all of the Company’s
Domestic Subsidiaries that are not Subsidiary Borrowers or Guarantors under the
Guaranty exceeds twenty percent (20%) of the consolidated total assets of the
Company and its Subsidiaries, or (b) the aggregate Consolidated Adjusted Net
Income for the four consecutive fiscal quarters most recently ended of all of
the Company’s Domestic Subsidiaries that are not Subsidiary Borrowers or
Guarantors under the Guaranty exceeds twenty percent (20%) of the Company’s
Consolidated Adjusted Net Income for such period, the Company will, within 30
days after its senior management becomes aware (or reasonably should have become
aware) of such event, cause to be executed and delivered to the Agent a
supplement to the Guaranty (together with such other documents, opinions and
information as the Agent may require) with respect to additional Domestic
Subsidiaries to the extent necessary so that, after giving effect thereto, the
threshold levels in clauses (a) and (b) above are not exceeded.

6.24. Foreign Subsidiary Investments. No Borrower will, nor will the Company
permit any other Credit Party to, enter into or suffer to exist Foreign
Subsidiary Investments at any time in an aggregate amount greater than
$150,000,000.

6.25. Subordinated Indebtedness. No Borrower will, nor with the Company permit
any other Subsidiary to, make any amendment or modification to the indenture,
note or other agreement evidencing or governing any Subordinated Indebtedness,
or directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.

 

78



--------------------------------------------------------------------------------

6.26. Sale of Accounts. No Borrower will, nor will the Company permit any other
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse except to the extent permitted by
Section 6.12.4.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary to the Lenders or the Agent under or in connection
with this Agreement, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
false in any material respect on the date as of which made or deemed made.

7.2 Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one Business Day after the same becomes due or (iii) interest
upon any Loan, any Commitment Fee, LC Facility Fee or other Obligations under
any of the Loan Documents within five (5) days after such interest, fee or other
Obligation becomes due.

7.3 The breach by any Borrower of any of the terms or provisions of any of
Sections 6.1 through 6.3 or any of Sections 6.10 through 6.26.

7.4 The breach by any Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) or any other Credit Party of any of
the terms or provisions of this Agreement or any other Loan Document to which it
is a party which is not remedied within five (5) days after the earlier to occur
of (i) written notice from the Agent or any Lender to the Company or (ii) an
Authorized Officer of any Borrower otherwise become aware of any such breach.

7.5 Failure of the Company or any Subsidiary to pay when due any Material
Indebtedness (beyond the applicable grace period with respect thereto, if any);
or the default by the Company or any Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any Material Indebtedness Agreement, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any Material Indebtedness of the Company or any
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Company or any Subsidiary shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

7.6 The Company or any Subsidiary shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the

 

79



--------------------------------------------------------------------------------

appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Company or any
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Company or any Subsidiary or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Company or any Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and the Subsidiaries which, when taken together with all
other Property of the Company and the Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9 The Company or any Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $10,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not
(a) stayed on appeal or otherwise being appropriately contested in good faith or
(b) paid in full by third-party insurers under the Company’s or any Subsidiary’s
insurance policies.

7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed
$10,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.

7.11 Nonpayment by the Company or any Subsidiary of any Rate Management
Obligation, in an outstanding principal amount of $5,000,000 or more, when due
or the breach by the Company or any Subsidiary of any term, provision or
condition contained in any Rate Management Transaction or any transaction of the
type described in the definition of “Rate Management Transactions,” whether or
not any Lender or Affiliate of a Lender is a party thereto.

7.12 Any Change in Control shall occur.

7.13 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Company or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $10,000,000 or requires payments exceeding $10,000,000 per annum.

 

80



--------------------------------------------------------------------------------

7.14 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Company and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000.

7.15 The Company or any Subsidiary shall (i) be the subject of any proceeding or
investigation pertaining to the release by the Company or any Subsidiary or any
other Person of any toxic or hazardous waste or substance into the environment,
or (ii) violate any Environmental Law, which, in the case of an event described
in clause (i) or clause (ii), has resulted in liability to the Company or any
Subsidiary in an amount equal to $10,000,000 or more, which liability is not
paid, bonded or otherwise discharged within 60 days or which is not stayed on
appeal and being appropriately contested in good faith.

7.16 Any Loan Document shall fail to remain in full force or effect against the
Company or any Subsidiary, or the Company or any Subsidiary shall assert that
its obligations thereunder are discontinued, invalid or unenforceable for any
reason or any action shall be taken or shall fail to be taken to discontinue or
to assert the invalidity or unenforceability of, or which results in the
discontinuation or invalidity or unenforceability of, any Loan Document.

7.17 An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Company or any Affiliate of the Company to require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
the non-payment of any Off-Balance Sheet Liability having an aggregate
outstanding principal amount (or similar outstanding liability) greater than or
equal to $5,000,000 and (x) such Off-Balance Sheet Trigger Event shall not be
remedied or waived within the later to occur of the tenth day after the
occurrence thereof or the expiry date of any grace period related thereto under
the agreement evidencing such Off-Balance Sheet Liabilities, or (y) such
investors shall require the amortization or liquidation of such Off-Balance
Sheet Liabilities as a result of such Off-Balance Sheet Trigger Event,
(ii) results in the termination of reinvestments of collections or proceeds of
receivables and related assets under the agreements evidencing such Off-Balance
Sheet Liabilities, or (iii) causes or otherwise permits the replacement or
substitution of the Company or any Affiliate thereof as the servicer under the
agreements evidencing such Off-Balance Sheet Liabilities; provided, however,
that this Section 7.17 shall not apply on any date with respect to (a) any
voluntary request by the Company or an Affiliate thereof for an above-described
amortization, liquidation, or termination of reinvestments so long as the
aforementioned investors or purchasers cannot independently require on such date
such amortization, liquidation or termination of reinvestments or (b) any
scheduled amortization or liquidation at the stated maturity of the facility
evidencing such Off-Balance Sheet Liabilities.

 

81



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to any Credit Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent, any LC
Issuer or any Lender, and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to (x) the amount of the LC Obligations at
such time minus (y) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (the “Collateral Shortfall
Amount”). Without prejudice to the provisions of Section 4.2, if any other
Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuers to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives and (b) upon notice to the Borrowers and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrowers to pay, and the Borrowers will forthwith
upon such demand and without any further notice or act pay to the Agent the
Collateral Shortfall Amount which funds shall be deposited in the Facility LC
Collateral Account.

 

  (ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrowers to pay, and the Borrowers will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

  (iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrowers to the Lenders or the LC Issuers under the Loan
Documents.

 

  (iv) At any time while any Default is continuing, no Borrower nor any Person
claiming on behalf of or through any Borrower shall have any right to withdraw
any of the funds held in the Facility LC Collateral Account. After all of the
Obligations have been indefeasibly paid in full in cash (or, with respect to any
Reimbursement Obligations, the Facility LCs have been returned and cancelled or
back-stopped to the Agent’s reasonable satisfaction) and the Aggregate Revolving
Loan Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Company or paid to
whomever may be legally entitled thereto at such time.

 

 

82



--------------------------------------------------------------------------------

  (v) If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligations and power of
the LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to any Credit
Party) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrowers,
rescind and annul such acceleration and/or termination.

8.2. Amendments. (i) Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall:

8.2.1 Without the consent of each Lender adversely affected thereby, extend the
Revolving Loan Termination Date, extend the final maturity of any Revolving Loan
or extend the expiry date of any Facility LC to a date after the Revolving Loan
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount thereof, or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto (other than a waiver of the application of the default rate of interest
or LC Fees pursuant to Section 2.12 hereof, which shall only require the
approval of the Required Lenders).

8.2.2 Without the consent of each Lender, (1) reduce the percentage specified in
the definition of Required Lenders or any other percentage of Lenders specified
to be the applicable percentage in this Agreement to act on specified matters or
(2) other than to reflect the issuance of Term Loans hereunder on a ratable
basis, amend the definition of “Revolving Loan Pro Rata Share”.

8.2.3 Except as provided in Section 2.5.3, increase the amount of the Revolving
Loan Commitment of any Lender hereunder without the consent of such Lender.

8.2.4 Without the consent of each Lender, amend this Section 8.2 other than to
reflect the issuance of Term Loans hereunder.

 

83



--------------------------------------------------------------------------------

8.2.5 Without the consent of each Lender, permit the Borrower to assign its
rights or obligations under this Agreement;

8.2.6 Without the consent of each Lender, other than in connection with a
transaction permitted under this Agreement, release (i) any Borrower from its
obligations under Article XVI or (ii) any Guarantor that remains a Material
Domestic Subsidiary from its obligations under the Guaranty.

 

  (ii) No amendment of any provision of this Agreement relating to the Agent
shall be effective without the written consent of the Agent. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement. No amendment of any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loan shall be
effective without the written consent of the Swing Line Lender. No amendment of
any provisions of this Agreement relating to any LC Issuer shall be effective
without the written consent of such LC Issuer.

 

  (iii) Notwithstanding the foregoing, (a) this Agreement may be amended or
amended and restated pursuant to an increase in the Aggregate Revolving Loan
Commitment or an issuance of Term Loans pursuant to Section 2.5.3 with only the
consents prescribed by such Section and (b) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Agent and the Borrowers (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

(iv) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or Unmatured Default or the inability of a Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuers and the Lenders until all of the Obligations have been paid in full.

 

84



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuers and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuers and the Lenders relating to the subject matter thereof
other than those contained in the fee letter described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification.

 

  (i)

The Borrowers shall reimburse the Agent and the Arrangers for any reasonable
costs, internal charges and out-of-pocket expenses (including outside attorneys’
and paralegals’ fees and expenses of and fees for other advisors and
professionals engaged by the Agent or the Arrangers and, unless a Default shall
be continuing, with the consent of the Company) paid or incurred by the Agent or
the Arrangers in connection with the investigation, preparation, negotiation,
documentation, execution, delivery, syndication, distribution (including,
without limitation, via the internet), review, amendment, modification and
administration of the Loan

 

85



--------------------------------------------------------------------------------

Documents. Each Borrower also agrees to reimburse the Agent, the Arrangers, the
LC Issuers and the Lenders for any costs, internal charges and out-of-pocket
expenses (including outside attorneys’ and paralegals’ fees and expenses of
outside attorneys and paralegals for the Agent, the Arrangers, the LC Issuers
and the Lenders) paid or incurred by the Agent, the Arrangers, any LC Issuer or
any Lender in connection with the collection and enforcement of the Loan
Documents. Expenses being reimbursed by the Borrowers under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence. Each Borrower acknowledges that
from time to time JPMorgan Chase may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to such Borrower’s
assets for internal use by JPMorgan Chase from information furnished to it by or
on behalf of such Borrower, after JPMorgan Chase has exercised its rights of
inspection pursuant to this Agreement.

 

  (ii) Each Borrower hereby further agrees to indemnify the Agent, the
Arrangers, each LC Issuer, each Lender, their respective affiliates, and each of
their directors, officers and employees, trustees, investment advisors,
attorneys, advisors and agents against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the Arrangers,
any LC Issuer, any Lender or any affiliate is a party thereto, and all outside
attorneys’ and paralegals’ fees and expenses of outside attorneys and paralegals
of the party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents and the other
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any Subsidiary
with the agreement of its independent certified public accountants and such
changes result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such

 

86



--------------------------------------------------------------------------------

changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles, including the Accounting Change, as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrowers pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent (except to the limited
extent as provided by Section 12.3.4 relating to maintaining the Register), the
Arrangers, the LC Issuers, nor any Lender shall have any fiduciary
responsibilities to any Borrower or any other Credit Party. Neither the Agent,
the Arrangers, the LC Issuers nor any Lender undertakes any responsibility to
any Borrower or any other Credit Party to review or inform any Credit Party of
any matter in connection with any phase of any Credit Party’s business or
operations. Each Borrower agrees that neither the Agent, the Arrangers, the LC
Issuers, nor any Lender shall have liability to any Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by any Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arrangers, the LC Issuers
nor any Lender shall have any liability with respect to, and each Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Company or any Subsidiary in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

9.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence
in accordance with its respective customary practices (but in any event in
accordance with reasonable confidentiality practices), except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee who are expected to be involved in the evaluation of such
information in connection with the transactions contemplated hereby, in each
case which have been informed as to the confidential nature of such information,
(iii) to regulatory officials having jurisdiction over it, (iv) to any Person as
required by law, regulation, or legal process, (v) of information that presently
or hereafter

 

87



--------------------------------------------------------------------------------

becomes available to such Lender on a non-confidential basis from a source other
than any Borrower and other than as a result of disclosure not otherwise
permitted by this Section 9.11, (vi) to any Person in connection with any legal
proceeding to which such Lender is a party, (vii) to such Lender’s direct or
indirect contractual counterparties in credit derivative transactions or to
legal counsel, accountants and other professional advisors to such
counterparties, in each case which have been informed as to the confidential
nature of such information, (viii) permitted by Section 12.4 and (ix) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Credit Extensions hereunder. Without limiting Section 9.4, each
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrowers and each Lender (including the Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement or any other Loan Document, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by such Lender with respect to such confidential information.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. Each Borrower and each Lender, including the LC Issuers,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrowers and their Affiliates.

9.15. Performance of Obligations. Each Borrower agrees that the Agent may, but
shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any collateral for the Obligations and (ii) after the occurrence and
during the continuance of a Default make any other payment or perform any act
required of the Company or any Subsidiary under any Loan Document or take any
other action which the Agent in its discretion deems necessary or desirable to
protect or preserve the collateral, if any, for the Obligations, including,
without limitation, any action to (x) effect any repairs or obtain any insurance
called for by the terms of any of the Loan Documents and to pay all or any part
of the premiums therefor and the costs thereof and (y) pay any rents payable by
the Company or any Subsidiary which are more than 30 days past due, or as to
which the landlord has given notice of termination, under any lease. The Agent
shall use its best efforts to give the Company notice of any action taken under
this Section 9.15 prior to the taking of such action or promptly thereafter
provided the failure to give such notice shall not affect any Borrower’s
obligations in respect thereof. Each Borrower, jointly and severally, agrees to
pay the Agent, upon demand, the principal amount of all funds advanced by the
Agent under this Section 9.15, together with interest thereon at the rate from
time to time applicable to Floating

 

88



--------------------------------------------------------------------------------

Rate Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrowers fail to make payment in respect of any
such advance under this Section 9.15 within one (1) Business Day after the date
the Company receives written demand therefor from the Agent, the Agent shall
promptly notify each Lender and each Lender agrees that it shall thereupon make
available to the Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Revolving Loan Pro Rata Share of such advance. If such
funds are not made available to the Agent by such Lender within one (1) Business
Day after the Agent’s demand therefor, the Agent will be entitled to recover any
such amount from such Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of such
demand and ending on the date such amount is received. The failure of any Lender
to make available to the Agent its Revolving Loan Pro Rata Share of any such
unreimbursed advance under this Section 9.15 shall neither relieve any other
Lender of its obligation hereunder to make available to the Agent such other
Lender’s Revolving Loan Pro Rata Share of such advance on the date such payment
is to be made nor increase the obligation of any other Lender to make such
payment to the Agent. All outstanding principal of, and interest on, advances
made under this Section 9.15 shall constitute Obligations until paid in full by
the Borrowers.

9.16. Relations Among Lenders.

9.16.1 No Action Without Consent. Except with respect to the exercise of setoff
rights of any Lender, including the LC Issuers, in accordance with Section 11.1,
the proceeds of which are applied in accordance with this Agreement, each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, with the
consent of the Agent.

9.16.2 Not Partners; No Liability. The Lenders, including the LC Issuers, are
not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender. The Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan or any Facility LC after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.

9.17. USA Patriot Act Notification. The following notification is provided to
the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial

 

89



--------------------------------------------------------------------------------

services product. What this means for the Borrowers: When a Borrower opens an
account, the Agent and the Lenders will ask for such Borrower’s name, tax
identification number, business address, and other information that will allow
the Agent and the Lenders to identify such Borrower. The Agent and the Lenders
may also ask to see such Borrower’s legal organizational documents or other
identifying documents.

9.18. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

9.19. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (a) (i) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (ii) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (ii) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (c) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

90



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any of the Holders of
Obligations (including, without limitation, the Lenders) by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Holders of Obligations, (ii) is
a “representative” of the Holders of Obligations within the meaning of the term
“secured party” as defined in the Illinois Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders, for itself and on behalf of its Affiliates as Holders of
Obligations, hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Holder of Obligations hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any Borrower, any Subsidiary, any Lender
or any Holder of Obligations for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value sufficiency, creation,

 

91



--------------------------------------------------------------------------------

perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Company, any Subsidiary or any guarantor of any of
the Obligations or of any of the Company’s, such Subsidiary’s or any such
guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose,
and shall have no liability for the failure to disclose, to the Lenders
information that is not required to be furnished by any Borrower to the Agent at
such time, but is voluntarily furnished by such Borrower to the Agent (either in
its capacity as Agent or in its individual capacity) or any of its Affiliates.

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such approval), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such
approval). The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be employees of the Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1, 4.2 and
4.3, each Lender that has signed this Agreement (or otherwise become party
hereto pursuant to an Assignment Agreement) shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the Lenders’ Revolving Loan Pro
Rata Shares of the Aggregate Revolving Loan Commitment (or, if the Aggregate
Revolving Loan Commitment has been terminated, of the Aggregate Outstanding
Revolving Credit Exposure) (i) for any amounts not reimbursed by the Borrowers
for which the Agent is entitled to

 

92



--------------------------------------------------------------------------------

reimbursement by any Credit Party under the Loan Documents, (ii) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Company referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Loan Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Company or
any Subsidiary in which the Company or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Company and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the Person serving as Agent
or any of its Affiliates in any capacity.

 

93



--------------------------------------------------------------------------------

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Company, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. Notwithstanding the two
immediately preceding sentences: (x) subject to clause (y) of this sentence, the
consent of the Borrowers shall be required prior to the appointment of a
successor Agent unless such successor Agent is a Lender or an Affiliate of a
Lender, provided that the consent of the Borrowers shall not be required if a
Default has occurred and is continuing, and (y) the Agent may at any time
without the consent of any Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder. If the Agent has
resigned and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent hereunder and the Borrowers shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the effectiveness of the resignation of the Agent,
the resigning Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

10.13. Agent and Arranger Fees. The Company agrees to pay to the Agent and the
Arrangers, for their respective accounts, the fees agreed to by the Company, the
Agent, and the Arranger pursuant to the Fee Letter, or as otherwise agreed from
time to time.

10.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

94



--------------------------------------------------------------------------------

10.15. No Duties Imposed on Syndication Agent, Co-Documentation Agents or
Arrangers. None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Co- Documentation Agent” or “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent,” “Co-Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Holder of Obligations. Each of the Holders of Obligations acknowledges that
it has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any other Default occurs and continues, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of
such Borrower or any Subsidiary may be offset and applied toward the payment of
the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Revolving Loan Pro Rata Share of the Aggregate Outstanding
Revolving Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Revolving Loan Pro Rata Shares of the Aggregate
Outstanding Revolving Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) no Borrower shall have any right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section

 

95



--------------------------------------------------------------------------------

12.3, and (iii) any transfer by Participants must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank, (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee or (z) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
direct or indirect contractual counterparties in credit derivative transactions
relating to the Loans; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.1.2 Designated Lenders.

 

(i)

Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit E
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit the
Designated

 

96



--------------------------------------------------------------------------------

  Lender to provide all or a portion of the Loans to be made by the Designating
Lender pursuant to the terms of this Agreement and the making of the Loans or
portion thereof shall satisfy the obligations of the Designating Lender to the
same extent, and as if, such Loan was made by the Designating Lender. As to any
Loan made by it, each Designated Lender shall have all the rights a Lender
making such Loan would have under this Agreement and otherwise; provided that
(x) all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article
III hereof for any amount which would exceed the amount that would have been
payable by the Borrowers to the Lender from which the Designated Lender obtained
any interests hereunder. No additional Notes shall be required with respect to
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and no Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of any Borrower or the Agent, assign all or portions of its interests in any
Loans to its Designating Lender or to any financial institution consented to by
the Agent providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.
In addition, each such Designating Lender that elects to designate an Eligible
Designee and such Eligible Designee becomes a Designated Lender, (i) shall keep
a register for the registration relating to each such Revolving Loan, specifying
such Designated Lender’s name, address and entitlement to payments of principal
and interest with respect to such Revolving Loan and each transfer thereof and
the name and address of each transferees and (ii) shall collect, prior to the
time such Designated Lender receives payment with respect to such Revolving
Loans from each such Designated Lender, the appropriate forms, certificates, and
statements described in Section 3.5 (and updated as required by Section 3.5) as
if such Designated Lender were a Lender under Section 3.5.

 

(ii)

Each party to this Agreement hereby agrees that it shall not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law for one

 

97



--------------------------------------------------------------------------------

  year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 12.1.2 shall survive the termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrowers under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrowers and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. In addition, each such Lender that sells
any participating interest to a Participant under this Section 12.2.1, (i) shall
keep a register for the registration relating to each such participation,
specifying such Participant’s name, address and entitlement to payment of
principal and interest with respect to such participation and each transfer
thereof and the name and address of each transferee, and (ii) shall collect
prior to the time such Participant receives payments with respect to such
participation, from each such Participant the appropriate forms, certificates
and statements described in Section 3.5 (and updated as required by Section 3.5)
as if such Participant were a Lender under Section 3.5.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.

 

98



--------------------------------------------------------------------------------

12.2.3 Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. Each Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrowers, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender (it being understood that the documentation required under
Section 3.5 shall be delivered to the participating Lender). Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

12.2.4 No Participations to Borrowers. No such participation shall be made to
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

 

99



--------------------------------------------------------------------------------

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Company, on behalf of the Borrowers, the Agent
and each LC Issuer, either be in an amount equal to the entire applicable
Outstanding Revolving Credit Exposure of the assigning Lender or (unless each of
the Agent and, prior to the occurrence and continuance of a Default, the
Company, on behalf of the Borrowers, otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Outstanding Revolving Credit Exposure subject to the assignment, determined
as of the date of such assignment or as of the “Trade Date,” if the “Trade Date”
is specified in the Assignment Agreement.

12.3.2 Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative) (which consent shall not be unreasonably withheld or delayed
and, in any event, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five (5) Business Days after having received notice thereof); provided that the
consent of the Company shall not be required if (i) a Default or Unmatured
Default has occurred and is continuing or (ii) if such assignment is in
connection with the physical settlement of any Lender’s obligations to direct or
indirect contractual counterparties in credit derivative transactions relating
to the Loans; provided, that the assignment without the Company’s consent
pursuant to clause (ii) shall not increase the Borrowers’ liability under
Section 3.5. The consent of the Agent and the LC Issuers shall be required prior
to any assignment becoming effective. Any consent required under this
Section 12.3.2 shall not be unreasonably withheld or delayed.

 

100



--------------------------------------------------------------------------------

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent by the assigning Lender or the
Purchaser for processing such assignment (unless such fee is waived by the Agent
or unless such assignment is made to such assigning Lender’s Affiliate), such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights, benefits and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Revolving Loan Commitment and Outstanding Revolving Credit Exposure assigned to
such Purchaser without any further consent or action by the Company, the Lenders
or the Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
Loan Documents. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Company of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Revolving Loan Commitments (or, if the Revolving Loan Termination Date has
occurred, their respective Outstanding Revolving Credit Exposure) as adjusted
pursuant to such assignment.

 

101



--------------------------------------------------------------------------------

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and each Borrower hereby designates the Agent to act in such
capacity), shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the Revolving
Loan Commitments of, and principal amounts of and interest on the Loans owing
to, each Lender pursuant to the terms hereof from time to time and whether such
Lender is an original Lender or assignee of another Lender pursuant to an
assignment under this Section 13.3. The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

12.3.5 No Assignments to Borrowers. No such assignment shall be made to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

12.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and the Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not organized under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

13.1.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 13.1.2), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Borrower, at the Company’s address or telecopier number set
forth on the signature page hereof;

 

102



--------------------------------------------------------------------------------

  (ii) if to the Agent or the Swing Line Lender or if the LC Issuer is JPMorgan
Chase, (i) in the case of an Advance denominated in Dollars or Canadian Dollars,
at its address or telecopier number set forth on the signature page hereof,
(ii) in the case of an Advance denominated in an Agreed Currency other than
Dollars or Canadian Dollars, at its address or telecopier number set forth on
the signature page hereof, with a copy to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of The Manager, Loans Agency, Telephone: 44 207
777 3092, FAX: 44 207 777 2360 and (iii) in the case of any other notice to be
delivered hereunder, at its address or telecopier number set forth on the
signature page hereof;

 

  (iii) if to a Lender or to any LC Issuer other than JPMorgan Chase, to it at
its address (or telecopier number) set forth in its Administrative Questionnaire
delivered to the Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2, shall be effective as provided in Section 13.1.2.

13.1.2 Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Agent or as otherwise determined by the Agent; provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Company, on behalf of each
Borrower, may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause

 

103



--------------------------------------------------------------------------------

  (i) of notification that such notice or communication is available and
identifying the website address therefor.

13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

13.3. Communications on Electronic Transmission System. The Company agrees that
the Agent may make communications available to the Lenders by posting such
communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

104



--------------------------------------------------------------------------------

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY LC
ISSUER, ANY LENDER OR ANY HOLDER OF OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
BORROWER AGAINST THE AGENT, ANY LC ISSUER, ANY LENDER OR HOLDER OF OBLIGATIONS
OR ANY AFFILIATE OF THE AGENT, ANY LC ISSUER, ANY LENDER OR HOLDER OF
OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT SITTING IN NEW YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH LC ISSUER, EACH
LENDER AND EACH HOLDER OF OBLIGATIONS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR 15.5.
CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

105



--------------------------------------------------------------------------------

ARTICLE XVI

CO-BORROWER PROVISIONS

16.1. Appointment. Each of the Borrowers hereby irrevocably designates, appoints
and authorizes each other Borrower as its agent and attorney-in-fact to take
actions under this Agreement and the other Loan Documents, together with such
powers as are reasonably incidental thereto. The Agent and the Lenders shall be
entitled to rely, and shall be fully protected in relying, upon any
communication from or to any Borrower as having been delivered by or to all
Borrowers. Any action taken by one Borrower under this Agreement and the other
Loan Documents shall be binding upon each other Borrower. Each Borrower agrees
that it is jointly and severally liable to the Agent and the Lenders for the
payment of (i) the Obligations, (ii) all Rate Management Obligations and
(iii) all Banking Services Obligations owing to any Holder of Obligations
(collectively, the “Co-Borrower Obligations”) and that such liability is
independent of the Obligations, Rate Management Obligations and Banking Services
Obligations of each other Borrower and whether such Obligations, Rate Management
Obligations and/or Banking Services Obligations become unenforceable against any
other Borrower.

16.2. Separate Actions. A separate action or actions may be brought and
prosecuted against any Borrower whether such action is brought against any other
Borrower or whether any other Borrower is joined in such action or actions. Each
Borrower authorizes the Agent and the Lenders to release the other Borrowers
without in any manner or to any extent affecting the liability of such Borrower
hereunder or under the Loan Documents. Each Borrower waives any defense arising
by reason of any disability or other defense of any other Borrower, or the
cessation for any reason whatsoever of the liability of any other Borrower with
respect to any of the Co-Borrower Obligations, or any claim that such Borrower’s
liability hereunder exceeds or is more burdensome than the liability of any
other Borrower.

16.3. Co-Borrower Obligations Absolute and Unconditional. Each Borrower hereby
agrees that its Co-Borrower Obligations hereunder and under the Loan Documents
shall be unconditional, irrespective of:

(a) the validity, enforceability, avoidance or subordination of any of the
Co-Borrower Obligations or any of the Loan Documents as to any other Borrower;

(b) the absence of any attempt by, or on behalf of, the Agent or any Lender to
collect, or to take any other action to enforce, all or any part of the
Co-Borrower Obligations whether from or against any other Borrower or any other
Person liable for such Co-Borrower Obligations;

(c) the election of any remedy available under the Loan Documents or applicable
law by, or on behalf of, the Agent or any Lender with respect to all or any part
of the Co-Borrower Obligations;

 

106



--------------------------------------------------------------------------------

(d) the waiver, consent, extension, forbearance or granting of any indulgence
by, or on behalf of, the Agent or any Lender with respect to any provision of
any of the Loan Documents;

(e) the failure of the Agent or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Co-Borrower Obligations;

(f) the election by, or on behalf of, the Agent or any Lender, in any proceeding
described in Section 8.01(f), involving any other Borrower of any right which is
comparable to the rights set forth in Section 1111(b)(2) of the Bankruptcy Code;

(g) any borrowing or grant of a security interest by any other Borrower or any
receiver or assignee following the occurrence of any event described in
Section 8.01(f), pursuant to any provision of applicable law comparable to
Section 364 of the Bankruptcy Code;

(h) the disallowance, under any provision of applicable law comparable to
Section 502 of the Bankruptcy Code, of all or any portion of the claims against
any other Borrower held by any Lender or any Agent, for repayment of all or any
part of the Co-Borrower Obligations;

(i) the insolvency of any other Borrower; and

(j) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of such Borrower (other than payment in full in cash of the
Co-Borrower Obligations and the termination of the Revolving Loan Commitments).

16.4. Waivers and Acknowledgements.

16.4.1 Except as otherwise expressly provided under any provision of the Loan
Documents or as required by any mandatory provision of applicable law, each
Borrower hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership, insolvency or bankruptcy of
any Borrower or any other Person, protest or notice with respect to the
Co-Borrower Obligations, all setoffs and counterclaims and all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor and notices of acceptance of this Agreement and the
other Loan Documents, the benefits of all statutes of limitation, and all other
demands whatsoever (and shall not require that the same be made on any other
Borrower as a condition precedent to such other Borrower’s Co-Borrower
Obligations hereunder), and covenants that this Agreement (and the joint and
several liability of each Borrower under Section 16.1) will not be discharged,
except by payment in full in cash of the Co-Borrower Obligations and the
termination of the Revolving Loan Commitments. Each Borrower further waives all
notices of the existence, creation or incurrence of new or additional
Indebtedness,

 

107



--------------------------------------------------------------------------------

arising either from additional loans extended to any other Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the Co-Borrower Obligations is due, notices of any and all proceedings
to collect from the maker, any endorser or any other guarantor of all or any
part of the Co-Borrower Obligations, or from any other Person, and, to the
extent permitted by law, notices of exchange, sale, surrender or other handling
of any security or collateral given to the Agent or any Lender to secure payment
of all or any part of the Co-Borrower Obligations.

16.4.2 The Agent and/or the Lenders are hereby authorized, without notice or
demand and without affecting the liability of the Borrowers hereunder, from time
to time, (i) to accept partial payments on all or any part of the Co-Borrower
Obligations; (ii) to take and hold security or collateral for the payment of all
or any part of the Co-Borrower Obligations, this Agreement, or any other
guaranties of all or any part of the Co-Borrower Obligations or other
liabilities of the Borrowers, and (iii) to settle, release, exchange, enforce,
waive, compromise or collect or otherwise liquidate all or any part of the
Co-Borrower Obligations, this Agreement, any guaranty of all or any part of the
Co-Borrower Obligations, and any security or collateral for the Co-Borrower
Obligations or for any such guaranty, irrespective of the effect on the
contribution or subrogation rights of the Borrowers. Any of the foregoing may be
done in any manner, without affecting or impairing the obligations of each
Borrower hereunder.

16.5. Contribution Among Borrowers. The Borrowers agree as between themselves
and without limiting any liability of any Borrower hereunder to the Agent or the
Lenders, that to the extent any payment of the Co-Borrower Obligations of the
Borrowers is required to be made under this Agreement, to the extent that any
Borrower shall make a payment under this Agreement (a “Borrower Payment”) which,
taking into account all other Borrower Payments then previously or concurrently
made by any other Borrower, exceeds the amount which otherwise would have been
paid by or attributable to such Borrower if each Borrower had paid the aggregate
Co-Borrower Obligations satisfied by such Borrower Payment in the same
proportion as such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Borrower Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Borrower Payment, then, following payment in full in cash of
the Co-Borrower Obligations, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Borrower Payment. As of
any date of determination, the “Allocable Amount” of any Borrower shall be equal
to the maximum amount of the claim which could then be recovered from such
Borrower under this Agreement without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

 

108



--------------------------------------------------------------------------------

16.6. Subrogation. Until the Co-Borrower Obligations shall have been paid in
full in cash and the Revolving Loan Commitments shall have been terminated, each
Borrower hereby agrees that it (i) shall have no right of subrogation with
respect to such Co-Borrower Obligations (under contract, Section 509 of the
Bankruptcy Code or any comparable provision of any other applicable law, or
otherwise) or any other right of indemnity, reimbursement or contribution, and
(ii) hereby waives any right to enforce any remedy which the Agent or any Lender
may now have or may hereafter have against any other Borrower, any endorser or
any other Guarantor of all or any part of the Co-Borrower Obligations or any
other Person, and each Borrower hereby waives any benefit of, and any right to
participate in, any security or collateral given to the Agent and the Lenders to
secure the payment or performance of all or any part of the Co-Borrower
Obligations or any other liability of any other Borrower to the Agent and the
Lenders.

16.7. Subordination. Each Borrower agrees that any and all claims of such
Borrower against the other Borrowers, the Guarantors or any endorser or other
guarantor of all or any part of the Co-Borrower Obligations, or against any of
their respective properties, shall be subordinated to all of the Co-Borrower
Obligations. Notwithstanding any right of any Borrower to ask for, demand, sue
for, take or receive any payment from any other Borrower, all rights and Liens
of such Borrower, whether now or hereafter arising and howsoever existing, in
any assets of such other Borrower (whether constituting part of any collateral
or otherwise) shall be and hereby are subordinated to the rights of the Agent or
the Lenders in those assets. Such Borrower shall have no right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Co-Borrower Obligations shall have
been paid in full in cash and the Revolving Loan Commitments shall have been
terminated. If all or any part of the assets of any Borrower, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Borrower, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Borrower is dissolved or if substantially
all of the assets of any Borrower are sold, then, and in any such event, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Borrower to any other Borrower (“Inter-Borrower Debt”)
shall be paid or delivered directly to the Agent for application to the
Co-Borrower Obligations, due or to become due, until such Co-Borrower
Obligations shall have been paid in full in cash. Each Borrower irrevocably
authorizes and empowers the Agent and each of the Lenders to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of such Borrower such proofs
of claim and take such other action, in the Agent’s or such Lender’s own name or
in the name of such Borrower or otherwise, as the Agent or any Lender may deem
reasonably necessary or reasonably advisable for the enforcement of this
Agreement. After the occurrence and during the continuance of a Default or an
Unmatured Default, each Lender may vote, with respect to the Co-Borrower
Obligations owed to it, such proofs of claim in any such proceeding, receive and
collect any and all dividends or other payments or disbursements made thereon in
whatever form the same may be paid or issued and apply the same on account of
any of the Co-Borrower Obligations. Except as permitted under Sections 7.02(d)
and (e), should any payment, distribution, security or instrument or proceeds

 

109



--------------------------------------------------------------------------------

thereof be received by any Borrower upon or with respect to the Inter-Borrower
Debt prior to the payment in full in cash of all of the Co-Borrower Obligations
and the termination of the Revolving Loan Commitments, such Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the Agent and
the Lenders and shall forthwith deliver the same to the Agent in precisely the
form received (accompanied by the endorsement or assignment of such Borrower
where necessary), for application to the Co-Borrower Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Borrower
as the property of the Agent and the Lenders. After the occurrence and during
the continuance of a Default or an Unmatured Default, if any Borrower fails to
make any such endorsement or assignment to the Agent or the Lenders, the Agent
or the Lenders (or any of their respective officers or employees) are hereby
irrevocably authorized to make the same. Each Borrower agrees that until the
Co-Borrower Obligations have been paid in full in cash and the Revolving Loan
Commitments have been terminated, such Borrower will not assign or transfer to
any Person any claim such Borrower has or may have against any other Borrower
(other than in favor of the Agent pursuant to the Loan Documents).

The remainder of this page is intentionally blank

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the initial Borrowers, the Lenders, the LC Issuers and the
Agent have executed this Agreement as of the date first above written.

 

PATTERSON COMPANIES, INC., as a Borrower By:  

/s/ R. Stephen Armstrong

Print Name: R. Stephen Armstrong

Title: Executive Vice President, Chief Financial

          Officer and Treasurer

          1031 Mendota Heights Road           St. Paul, MN 55120 Attention: R.
Stephen Armstrong       Executive Vice President, Chief Financial       Officer,
and Treasurer Telephone: (651) 686-1769

FAX: (651) 686-8984

 

With a copy to:

 

Attention: General Counsel

Telephone: (651) 686-1600

FAX: (651) 686-8984

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

PATTERSON DENTAL HOLDINGS, INC. PATTERSON DENTAL SUPPLY, INC. PATTERSON MEDICAL
HOLDINGS, INC. PATTERSON MEDICAL SUPPLY, INC.

WEBSTER VETERINARY SUPPLY, INC.

each, as a Borrower

By:  

/s/ R. Stephen Armstrong

Print Name: R. Stephen Armstrong Title: Vice President and Treasurer   1031
Mendota Heights Road   St. Paul, MN 55120 Attention: R. Stephen Armstrong
            Vice President and Treasurer Telephone: (651) 686-1769

FAX: (651) 686-8984

 

With a copy to:

 

Attention: General Counsel

Telephone: (651) 686-1600

FAX: (651) 686-8984

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEBSTER MANAGEMENT, LP, as a Borrower By: WEBSTER VETERINARY SUPPLY, INC. Its
General Partner By:  

/s/ R. Stephen Armstrong

Print Name: R. Stephen Armstrong Title: Vice President and Treasurer   1031
Mendota Heights Road   St. Paul, MN 55120 Attention: R. Stephen Armstrong
          Vice President and Treasurer Telephone: (651) 686-1769

FAX: (651) 686-8984

 

With a copy to:

 

Attention: General Counsel

Telephone: (651) 686-1600

FAX: (651) 686-8984

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as LC Issuer and the Swing Line Lender,
and as Administrative Agent By:  

/s/ Krys Szremski

Print Name: Krys Szremski Title: V.P.   10 South Dearborn, Floor 09   Chicago,
IL 60603-2003 Attention: Krys Szremski   Telephone: (312) 325-3227   FAX: (312)
325-3239

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

individually, as a Lender and as Syndication Agent

By:   /s/ Victor Pierzchalski Print Name: Victor Pierzchalski Title: Authorized
Signatory Attention: Victor Pierzchalski             Telephone: 312-696-4676
            FAX: 312-696-4535

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Ludmila Yakovlev Print Name: Ludmila Yakovlev Title: Assistant Vice
President Attention: Mila Yakovlev             Telephone: 612-303-3779
            FAX: 612-303-2265

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Greg Strauss Print Name: Greg Strauss Title: Director Attention: Marc
Piche             Telephone: 612-667-6681             FAX: 612-667-2276

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Sophia Love Print Name: Sophia Love Title: Senior Vice President
Attention: Sophia Love             Telephone: 312-992-3771             FAX:
312-453-4864

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ Molly Drennan Print Name: Molly Drennan Title: Vice President
Attention: Molly Drennan             Telephone: 312-557-3389             FAX:
312-557-1425

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Dean Sas Print Name: Dean Sas Title: Authorized Signatory Attention:
Diana Lee             Telephone: 212-548-3143             FAX: 212-428-6460

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,

as a Lender

By:   /s/ Joshua N. Livingston Print Name: Joshua N. Livingston Title: Assistant
Vice President Attention: Joshua Livingston             Telephone: 615-687-8023
            FAX: 615-687-3067

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ John Berry Print Name: John Berry Title: Vice President Attention:
            Telephone: 412-762-5255             FAX: 412-762-6484

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Revolving Loan Commitments

 

Lender

   Amount of Revolving
Loan Commitment      % of Aggregate Revolving
Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 47,500,000         15.833333333 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 47,500,000         15.833333333 % 

U.S. Bank National Association

   $ 35,000,000         11.666666667 % 

Wells Fargo Bank, National Association

   $ 35,000,000         11.666666667 % 

Bank of America, N.A.

   $ 35,000,000         11.666666667 % 

The Northern Trust Company

   $ 25,000,000         8.333333333 % 

Royal Bank of Canada

   $ 25,000,000         8.333333333 % 

Fifth Third Bank

   $ 25,000,000         8.333333333 % 

PNC Bank, National Association

   $ 25,000,000         8.333333333 %    

 

 

    

 

 

 

TOTAL

   $ 300,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable

Margin

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status  

Eurocurrency Rate

     1.125 %      1.250 %      1.375 %      1.625 %      1.875 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Floating Rate

     0.125 %      0.250 %      0.375 %      0.625 %      0.875 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

Applicable

Fee

Rate

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status  

Commitment Fee

     0.175 %      0.200 %      0.225 %      0.250 %      0.325 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

The Applicable Margin and Applicable Fee Rate shall be Level IV Status until the
delivery of the Financials for the fiscal period ending January 28, 2012 (unless
a higher Status shall otherwise apply).

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio
(Net Debt) is less than or equal to 1.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio (Net
Debt) is less than or equal to 2.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio (Net Debt) is less than or equal to 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (iii) the Leverage Ratio (Net Debt) is less than or equal to 3.00 to
1.00.

“Level V Status” exists at any date if the Company has not qualified for Level I
Status, Level II Status, Level III Status or

Level IV Status.



--------------------------------------------------------------------------------

“Leverage Ratio (Net Debt)” means the ratio of (i) (a) Consolidated Total Debt
minus (b) unrestricted domestic cash and Cash Equivalent Investments of the
Company and its Domestic Subsidiaries in excess of $20,000,000 but not in excess
of $200,000,000 to (ii) Consolidated Adjusted EBITDA.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the Agent has
received the applicable Financials. If the Company fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five days after
such Financials are so delivered.